Exhibit 10.2

      (FLUOR LOGO) [w64227w6422702.gif]   CONTRACT SIGNATURE DOCUMENT (AGENCY)
Contract No.:A1PH-40-K101

Confidential Treatment has been requested for the redacted portions. The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission. Asterisks denote such redactions.
     THIS CONTRACT IS entered into, effective as of April 24, 2008, by and
between USEC Inc. (hereinafter referred to as “Owner” or “Client”), acting
through Owner’s Agent, Fluor Enterprises, Inc. (hereinafter referred to as
“Company” or “Buyer”), whose address is:

      Company Address:   Owner Address:
Fluor Enterprises, Inc.
  USEC Inc.
100 Fluor Daniel Drive
  PO Box 628
Greenville, SC 29607
  3930 US Rt 23S
 
  Piketon, OH 45661

and Teledyne Brown Engineering, Inc. (hereinafter referred to as “Contractor”,
“Seller”, “Supplier”, “Vendor”, or “Offeror”), whose address is:
Teledyne Brown Engineering, Inc.
Cummings Research Park
300 Sparkman Drive, NW
PO Box 07007
Huntsville, AL 35807-7007
      TAX ID: 52-2195609
     Hereinafter, both Company and Contractor referred to individually as
“Party” or collectively as “Parties”.
     In consideration of the agreements herein contained, the Parties hereto
contract and agree as follows:
     Article 1.0 CONTRACT DOCUMENTS. This Contract and agreement shall consist
of this Signature Document and the following documents, and the attachments,
exhibits, drawings, specifications and documents referred to therein, all of
which by this reference are incorporated herein and made a part of this
Contract.
PART I — SCOPE OF WORK
PART II — COMMERCIAL TERMS
PART III — GENERAL TERMS
Said Contract sets forth the entire Contract and agreement between the Parties
pertaining to said Work and supersedes all inquiries, proposals, agreements,
negotiations and commitments, whether written or oral, prior to the date of
execution of this Contract, pertaining to said Work or this Contract. The
provisions of this Contract may be changed only by a writing executed by the
Parties to this Contract. Trade custom and trade usage are superseded by this
Contract and shall not be applicable in the interpretation of performance of
this Contract.
     Article 2.0 PRECEDENCE. In cases of express conflict between Parts of the
Contract, attachments, drawings and specifications, the order of precedence
shall be as follows:
Contract Management
Page 1 of 3

 



--------------------------------------------------------------------------------



 



      (FLUOR LOGO) [w64227w6422702.gif]   CONTRACT SIGNATURE DOCUMENT (AGENCY)
Contract No.:A1PH-40-K101

  —   Signature Document     —   Part III     —   Part II     —   Part I     —  
Attachments     —   Drawings     —   Specifications

     In the event of an express conflict between the documents listed above, or
between any other documents, which are a part of the Contract, Contractor shall
notify Company immediately and shall comply with Company’s resolution of the
conflict.
     Article 3.0 SCOPE OF WORK. Except as otherwise expressly provided elsewhere
in this Contract, Contractor shall supply all services, things, and items of
expense necessary to perform, and shall perform the following Work:
Unless stated otherwise in this Contract, Contractor shall supply adequate and
competent labor, supervision, tools, equipment, consumable materials, services,
testing devices, warehousing, and items of expense necessary for the
fabrication, application, handling, assembly, testing, evaluation, quality
assurance, loading and shipping of 540 Service Modules.
said Work being more particularly described in Part I, Scope of Work (herein
referred to as “Work”), for or in connection with Owner’s facility, said Work to
be performed on a site (hereinafter referred to as “Fabrication Facility”) to be
designated by Contractor at or in the vicinity of Huntsville, AL.
     Article 4.0 CONTRACT PRICE. Contractor’s full compensation for full and
complete performance by Contractor of all the Work and compliance with all terms
and conditions of this Contract shall be as set forth in Part II, Commercial
Terms.
TOTAL ESTIMATED BUT NOT GUARANTEED CONTRACT VALUE: $92,030,970.00
     Article 5.0 SCHEDULE. Contractor shall commence performance of the Work on
or about April 24, 2008 and shall complete the Work not later than June 1, 2011.
     Article 6.0 COMMUNICATIONS. All communications pursuant to or in connection
with this Contract shall be identified by Company’s Contract Number and shall be
communicated as set forth below:
Contractual Notices. All contractual notices given under this Contract shall be
sufficient if in writing and delivered in person to an authorized person of the
Party to be notified, or sent to the Party to be notified, addressed as set
forth below, by registered mail, facsimile or email. Emails and facsimiles must
be confirmed in writing within three (3) days thereafter.
Contract Management
Page 2 of 3





--------------------------------------------------------------------------------



 



      (FLUOR LOGO) [w64227w6422702.gif]   CONTRACT SIGNATURE DOCUMENT (AGENCY)
Contract No.:A1PH-40-K101

Contractor’s representative, Harry Chaffee, Director — Contracts Administration,
is fully authorized to make commitments for and on behalf of Contractor until
such times as the authorization is withdrawn or until satisfactory conclusion of
this Contract.
     Contractual notices to Company shall be addressed to Company’s Home Office
Address set forth herein and marked Attn.: Johnathan Partridge.
     Contractor’s invoices to Company shall be addressed to Company’s Home
Office Address set forth herein and marked Attn.: Beth Coker.
     Company’s Home Office Address:
Fluor Enterprises, Inc.
100 Fluor Daniel Drive
Greenville, SC 29607
     Article 7.0 STATUS OF COMPANY. This Contract is executed by Owner acting
through Company for such purpose. Company shall expressly be the sole and
exclusive administrator of this Contract pursuant to the provisions in this
Contract referring to Company. Contractor agrees that Company shall have no
liability for payment of any amounts due to Contractor under this Contract.
     Article 8.0 CAPTIONS. Titles and captions used in this Contract are for
convenience only and shall not be used in the interpretation of any of the
provisions of this Contract.
     IN WITNESS WHEREOF, the Parties hereto have executed this Contract on the
day and year below written, but effective as of the day and year first set forth
above.

                      TELEDYNE BROWN ENGINEERING, INC.
 
      FLUOR ENTERPRISES, INC.
 
acting as Agent for and on behalf of Owner    
 
                   
By
  /s/ Harry A. Chaffee       By   /s/ Robert A. Novak        
 
(PRINT) Harry A. Chaffee          
 
(PRINT) Robert A. Novak    
 
  Title Director, Contracts Administration           Title Sr. Director,
Procurement    
 
  Date 5-21-08           Date 21 May 2008    

Contract Management
Page 3 of 3

 



--------------------------------------------------------------------------------



 



      (FLUOR LOGO) [w64227w6422702.gif]   CONTRACT PART I — SCOPE OF WORK
Contract No.: A1PH-40-K101

Client Name: USEC, Inc.
Project Name: ACP Project
TABLE OF CONTENTS

                      ARTICLE   DESCRIPTION   PAGE    
 
                1.0  
DESCRIPTION OF WORK — GENERAL
            2      
 
                2.0  
SPECIFICATIONS, DRAWINGS, ATTACHMENTS AND EXHIBITS
            2      
 
                3.0  
DESCRIPTION OF WORK — SPECIFIC
            12      
 
                4.0  
MATERIAL & PERMANENT EQUIPMENT FURNISHED BY COMPANY
            29      
 
                5.0  
FABRICATION FACILITIES AND UTILITIES
            30      
 
                6.0  
PERFORMANCE SCHEDULE AND SEQUENCE OF WORK
            30      
 
                7.0  
REPORTING REQUIREMENTS AND COORDINATION MEETINGS
            31      
 
                8.0  
DATA REQUIREMENTS
            32      
 
                9.0  
SAFETY AND SECURITY
            33      
 
                10.0  
QUALITY PLAN REQUIREMENTS
            32  

Contract Management
Page 1 of 35

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]   CONTRACT PART I — SCOPE OF WORK
Contract No.: A1PH-40-K101 Client Name: USEC, Inc.
Project Name: ACP Project    

1.0   DESCRIPTION OF WORK — GENERAL       Except as otherwise expressly provided
herein, Contractor shall supply all adequate and competent labor, supervision,
tools, equipment, consumable materials, services, testing devices, warehousing,
and each and every item of expense necessary for the design, engineering,
fabrication, application, handling, hauling, unloading and receiving, assembly,
testing, evaluation, quality assurance, and loading of Five Hundred Forty
(540) Service Modules (SM) hereinafter called the Work.       Contractor shall
prepare and submit by March 1, 2009, or such other date as mutually agreed to by
the Parties, its Firm Fixed Fee proposal for undertaking the Work that has not
been completed under this contract as of March 1, 2009. The proposal shall
include Contractor’s proposed firm fixed price as full payment for the
performance of Work that has not been completed (Fixed Price), Contractor’s
proposed Project Schedule, and proposed Guaranteed Substantial Completion Date.
Such Fixed Price should include all Work, duties, warranty, overhead and other
Contractor costs and expenses required to complete the Work, and all schedule
considerations which Contractor should reasonably anticipate that Contractor may
experience resulting from conditions at the Fabrication Facility. Such Fixed
Price should also include all Taxes applicable to the Work, excluding those
Sales Taxes specified in Part II — Section 4.0. Contractor’s proposal shall also
include proposed updates to the Schedules and Attachments to the Contract
consistent with Contractor’s proposed fixed price, including changes in
Contractor’s key personnel and organization for undertaking the Work that has
not been completed under this contract as of March 1, 2009.       Contractor
shall provide Company with full access to all information and documentation
supporting Contractor’s proposed fixed price, Contractor’s proposed Project
Schedule, proposed Guaranteed Completion Date, and information on Contractor’s
work plan, cost buildup, labor and materials estimates, Contractor’s costs,
subcontracting costs, overhead rates and other costs to perform the Work.      
Company, at its sole discretion, will determine whether Contractor’s proposal is
acceptable. If the Parties reach agreement on the Fixed Price and the modified
attachments and schedules, the Parties will modify this Contract to include the
final version of the Fixed Price and the agreed upon Attachments and Schedules.

Contract Management
Page 2 of 35

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]   CONTRACT PART I — SCOPE OF WORK
Contract No.: A1PH-40-K101 Client Name: USEC, Inc.
Project Name: ACP Project    

2.0   SPECIFICATIONS, DRAWINGS, AND ATTACHMENTS       ALL WORK SHALL BE
PERFORMED IN STRICT ACCORDANCE WITH THE FOLLOWING DESCRIBED SPECIFICATIONS,
DRAWINGS AND OTHER DOCUMENTS, WHICH BY THIS REFERENCE ARE MADE A PART HEREOF.

  2.1   Specifications and Drawings

              Number   Title   Rev   Date
 
           
 
  Piping Specifications        
 
           
662574.250.50003
  Piping — Material Specification Line Class — Process and Utility Piping   1  
11-Jan-08
 
           
662574.250.50028
  Internal Cleaning of Utility Piping Systems   0   28-Mar-07
 
           
662574.250.50028A
  Internal Cleaning of Process Piping Systems   0   19-Apr-07
 
           
662574.250.50035
  Pipe Markers and Valve Tags   0   9-Jan-07
 
           
662574.250.50050
  Piping Pressure Testing   0   21-Feb-07
 
           
662574.250.50115
  Purchase Specification for Pipe Bends   0   8-Jan-07
 
           
662574.250.85002
  Welding — Shop/Field Fabricated Pipe   0   29-Mar-07
 
           
 
  Electrical Specifications        
 
           
662574.265.260126
  Acceptance Testing & Calibration of Electrical Distribution Equipment and
Wiring   0   24-Apr-07
 
           
662574.265.266002
  Electrical Requirements for Mechanical Equipment   0   6-Nov-06
 
           
 
  Painting Specifications        
 
           
662574.220.098700
  Piping and Equipment Painting (for water piping only)   0   6-Sep-07
 
           
 
  Piping Drawings        
 
           
X-3002-100009-PP
  Service Module 1 Plan and Section        
 
           
X-3002-100010-PP
  Service Module 1 Section and Details        
 
           
X-3002-100011-PP
  Service Module 2 Plan and Section        
 
           
X-3002-100012-PP
  Service Module 2 Section and Details        

Contract Management
Page 3 of 35

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]   CONTRACT PART I — SCOPE OF WORK
Contract No.: A1PH-40-K101 Client Name: USEC, Inc.
Project Name: ACP Project    

              Number   Title   Rev   Date
 
           
X-3002-100013-PP
  Service Module 3 Plan and Section        
 
           
X-3002-100014-PP
  Service Module 3 Section and Details        
 
           
X-3002-100015-PP
  Service Module 4 Plan and Section        
 
           
X-3002-100016-PP
  Service Module 4 Section and Details        
 
           
X-3002-100017-PP
  Service Module 5 Plan and Section        
 
           
X-3002-100018-PP
  Service Module 5 Section and Details        
 
           
X-3002-100019-PP
  Service Module 6 Plan and Section        
 
           
X-3002-100020-PP
  Service Module 6 Section and Details        
 
           
X-3002-100037-PP
  Service Module Iso Lead Sheet   0   22-Jan-08
 
           
X-3002-100037-PP
  Flexible Connector — Module to Centrifuge — Tails   0   22-Jan-08
 
           
X-3002-100039-PP
  Flexible Connector — Module to Centrifuge — Feed   0   22-Jan-08
 
           
X-3002-100040-PP
  Flexible Connector — Module to Centrifuge — Product   0   22-Jan-08
 
           
X-3002-100041-PP
  Flexible Connector — Module to Centrifuge — PV   0   22-Jan-08
 
           
X-3002-100007-SK-PP
  Service Module ISO Lead Sheet        
 
           
X-3002-100008-SK-PP
  Flexible Connector — Module to Centrifuge — Tails        
 
           
X-3002-100009-SK-PP
  Flexible Connector — Module to Centrifuge — Feed        
 
           
X-3002-100010-SK-PP
  Flexible Connector — Module to Centrifuge — Product        
 
           
X-3002-100011-SK-PP
  Flexible Connector — Module to Centrifuge — PV        
 
           
5DA1
  Directional Anchor for Pipe Sizes 2” to 10” (Sheet 1 of 2)   —   INFO ONLY
 
           
5DA1
  Directional Anchor for Pipe Sizes 2” to 10” (Sheet 2 of 2)   —   INFO ONLY

Contract Management
Page 4 of 35

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]   CONTRACT PART I — SCOPE OF WORK
Contract No.: A1PH-40-K101 Client Name: USEC, Inc.
Project Name: ACP Project    

              Number   Title   Rev   Date
 
           
5SG
  Strap Guide for Line Size 1” to 4” (Sheet 1 of 1)   —   INFO ONLY
 
           
5SGH
      —   INFO ONLY
 
           
5UG
  U-Bolt Guide   —   INFO ONLY
 
           
5US
  U-Bolt Anchor   —   INFO ONLY
 
           
 
  Electrical Drawings        
 
           
X-3002-100010-E
  480V Junction Box Wiring Diagram        
 
           
X-3002-100011-E
  120V Junction Box Wiring Diagram        
 
           
X-3002-100301-E
  Service Module Power Elevation        
 
           
X-3002-100302-E
  Service Module Power Elevation        
 
           
X-3002-100303-E
  Service Module Power Plan        
 
           
X-3002-100701-E
  Typical Service Module Block Diagram        
 
           
 
  Structural Drawings        
 
           
X-3002-103100-S
  Service Modules Lead Sheet Design Criteria & Reference Drawings   0   2-Jan-08
 
           
X-3002-103101-S
  Process Building No. 2 Service Module & End Frames South Location Plans   0  
2-Jan-08
 
           
X-3002-103102-S
  Process Building No. 2 Service Module & End Frames North Location Plans   0  
2-Jan-08
 
           
X-3002-103103-S
  Service Modules Labeled SM1 Thru SM6 Structural Steel Elevations   0  
02-Jan-08
 
           
X-3002-103111-S
  Service Modules Labeled SM1 Steel Framing Plans   0   02-Jan-08
 
           
X-3002-103112-S
  Service Modules Labeled SM1 Structural Steel Elevations   0   02-Jan-08
 
           
X-3002-103113-S
  Service Modules Labeled SM2 Steel Framing Plans   0   02-Jan-08
 
           
X-3002-103114-S
  Service Modules Labeled SM2 Structural Steel Elevations   0   02-Jan-08
 
           
X-3002-103115-S
  Service Modules Labeled SM3 Steel Framing Plans   0   02-Jan-08

Contract Management
Page 5 of 35

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]   CONTRACT PART I — SCOPE OF WORK
Contract No.: A1PH-40-K101 Client Name: USEC, Inc.
Project Name: ACP Project    

              Number   Title   Rev   Date
 
           
X-3002-103116-S
  Service Modules Labeled SM3 Structural Steel Elevations   0   02-Jan-08
 
           
X-3002-103117-S
  Service Modules Labeled SM3 Structural Steel Elevations   0   02-Jan-08
 
           
X-3002-103118-S
  Service Modules Labeled SM4 Steel Framing Plans   0   02-Jan-08
 
           
X-3002-103119-S
  Service Modules Labeled SM4 Structural Steel Elevations   0   02-Jan-08
 
           
X-3002-103120-S
  Service Modules Labeled SM4 Structural Steel Elevations   0   02-Jan-08
 
           
X-3002-103121-S
  Service Modules Labeled SM5 Steel Framing Plans   0   02-Jan-08
 
           
X-3002-103122-S
  Service Modules Labeled SM5 Structural Steel Elevations   0   02-Jan-08
 
           
X-3002-103123-S
  Service Modules Labeled SM6 Steel Framing Plans   0   02-Jan-08
 
           
X-3002-103124-S
  Service Modules Labeled SM6 Structural Steel Elevations   0   02-Jan-08
 
           
X-3002-103131-S
  Service Modules Structural Steel Sections and Details Sheet 1   0   02-Jan-08
 
           
X-3002-103132-S
  Service Modules Structural Steel Sections and Details Sheet 2   0   02-Jan-08
 
           
X-3002-103133-S
  Service Modules Structural Steel Sections and Details Sheet 3   0   02-Jan-08
 
           
X-3002-103141-S
  End Frames Product And Tails Steel Plan @ EL 684’-8 5/8”   0   02-Jan-08
 
           
X-3002-103142-S
  End Frames Product And Tails Steel Plan @ EL 684’-6”   0   02-Jan-08
 
           
X-3002-103143-S
  Product End Frames Structural Steel Elevations   0   02-Jan-08
 
           
X-3002-103144-S
  Tails End Frames Structural Steel Elevations   0   02-Jan-08
 
           
X-3002-103145-S
  End Frames Product and Tails Sections And Details   0   02-Jan-08
 
           
X-3002-103151-S
  Aisle Frames Steel Plans Sections And Details   0   02-Jan-08
 
           
X-3002-0006-SK-S
  Process Building 2 Service Module Intermediate Leg Connector Detail   A  
22-Jan-08
 
           
X-3002-0007-SK-S
  Process Building 2 Service Module Connection Detail   A   22-Jan-08
 
           
X-3002-0008-SK-S
  Process Building 2 Service Module Splice At Bents   A   22-Jan-08
 
           
X-3002-0009-SK-S
  Process Building 2 Service Module Splice At Intermediate Leg   A   22-Jan-08

Contract Management
Page 6 of 35

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]   CONTRACT PART I — SCOPE OF WORK
Contract No.: A1PH-40-K101 Client Name: USEC, Inc.
Project Name: ACP Project    

              Number   Title   Rev   Date
 
           
X-3002-0010-SK-S
  Process Building 2 Service Module Sections A & B / 103133-S   A   22-Jan-08
 
           
 
  Control Drawings   0    
 
           
X-3002-100007-CA
  Machine Control, Cascades 11-16, DCS Hardware Architecture        
 
           
X-3002-100015-CA
  Cascade tc DCS CTLR 3002-Ctc01, Typical I/O Hardware Topology        
 
           
X-3002-100016-CA
  Cascade tc DCS CTLR 3002-Ctc02, Typical I/O Hardware Topology        
 
           
X-3002-100029-CA
  Cascade tc DeviceNet, Typ. Network Topology Sh 1 of 2        
 
           
X-3002-100030-CA
  Cascade tc DeviceNet, Typ. Network Topology Sh 2 of 2        
 
           
X-3002-110001-CA
  UPS Power Panel (UPP), Elementary Diagram        
 
           
X-3002-111101-CA
  Power Outlet Cabinet, Elementary Diagram        
 
           
X-3002-111101-CE
  Cascade Instrument Cordsets, Installation Details        
 
           
X-3002-111104-CA
  Cascade Secondary Isolation, Elementary Diagram        
 
           
X-3002-121101-CA
  Power Outlet Cabinet, Panel Layout Sh 1 of 2        
 
           
X-3002-121102-CA
  Power Outlet Cabinet, Panel Layout Sh 2 of 2        
 
           
X-3002-121105-CA
  UPS Power Panel (UPP), Panel Layout        
 
           
X-3002-121106-CA
  Remote HMI Data Jacks, Fabrication Details        
 
           
X-3002-121107-CA
  Cascade Instr. Junction Boxes, Fabrication Details Sh 1 of 4        
 
           
X-3002-121108-CA
  Cascade Instr. Junction Boxes, Fabrication Details Sh 2 of 4        
 
           
X-3002-121109-CA
  Cascade Instr. Junction Boxes, Fabrication Details Sh 3 of 4        
 
           
X-3002-121110-CA
  Cascade Instr. Junction Boxes, Fabrication Details Sh 4 of 4        
 
           
X-3002-141101-CA
  Typical Cascade Process I/O, Riser Diagram Sh 1 of 4        
 
           
X-3002-141102-CA
  Typical Cascade Process I/O, Riser Diagram Sh 2 of 4        

Contract Management
Page 7 of 35

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]   CONTRACT PART I — SCOPE OF WORK
Contract No.: A1PH-40-K101 Client Name: USEC, Inc.
Project Name: ACP Project    

              Number   Title   Rev   Date
X-3002-141103-CA
  Typical Cascade Process I/O, Riser Diagram Sh 3 of 4        
 
           
X-3002-141104-CA
  Typical Cascade Process I/O, Riser Diagram Sh 4 of 4        
 
           
 
  MIV Reference Drawings        
 
           
P7E97202VB
Sheet 1
  Machine Valve Set Interface   C   INFO ONLY
 
           
P7E97202VC
Sheet 2
  Machine Valve Manifold Set Plan   C   INFO ONLY
 
           
P7E97202VC
Sheet 3
  Machine Valve Manifold Set Section   C   INFO ONLY
 
           
P7E97202VC
Sheet 4
  Machine Valve Manifold Set Section   C   INFO ONLY
 
           
 
  MIV Reference Documents        
 
           
K-1030
  ACP — MIVS, S-3 Weight List, Fabricated parts   A   15-Oct-07
 
           
 
  Other Drawings & Specifications        
 
           
X-3002-0001-
SK-ME
  Train, Cascade, and Service Module Identification Numbers   1   INFO ONLY
 
           
662574.200.002200
  Identification, Control, and Protection of Sensitive but Unclassified
(SBU) Information   1   9-Nov-07

              Isometric Drawings   SM#1         Line Number   Sheet Numbers  
Line Number   Sheet Numbers
3002TCM10020
  01   3002TCM11001   01, 02, 03
3002TCM10021
  01   3002TCM12001   01, 02, 03
3002TCM10023
  01   3002TCM13001   01
3002TCM10024
  01   3002TCM13002   01, 02
3002TCM10025
  01   3002TCM13003   01
3002TCM10026
  01   3002TCM14001   01
3002TCM10027
  01   3002TCM14002   01, 02
3002TCM10028
  01   3002TCM14003   01
3002TCM10029
  01   3002TCM15001   01
3002TCM10030
  01   3002TCM15002   01, 02
3002TCM10031
  01   3002TCM15003   01
3002TCM10032
  01   3002TCM16001   01
3002TCM10033
  01   3002TCM17001   01, 02, 03
3002TCM10034
  01   3002TCM18001   01, 02, 03
3002TCM10035
  01   3002TCM19001   01, 02, 03

Contract Management
Page 8 of 35

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]   CONTRACT PART I — SCOPE OF WORK
Contract No.: A1PH-40-K101 Client Name: USEC, Inc.
Project Name: ACP Project    

              Isometric Drawings   SM#2         Line Number   Sheet Numbers  
Line Number   Sheet Numbers
3002TCM20020
  01   3002TCM25001   01, 02, 03
3002TCM20022
  01   3002TCM26001   01
3002TCM21001
  01, 02, 03   3002TCM27001   01, 02, 03
3002TCM22001
  01, 02, 03   3002TCM28001   01, 02, 03
3002TCM23001
  01, 02, 03   3002TCM29001   01, 02, 03
3002TCM24001
  01, 02, 03        

              Isometric Drawings   SM#3         Line Number   Sheet Numbers  
Line Number   Sheet Numbers
3002TCM30020
  01   3002TCM33001   01
3002TCM30021
  01   3002TCM33002   01, 02, 03
3002TCM30022
  01   3002TCM34001   01
3002TCM30023
  01   3002TCM34002   01, 02, 03
3002TCM30024
  01   3002TCM35001   01
3002TCM30025
  01   3002TCM35002   01, 02, 03
3002TCM30026
  01   3002TCM36001   01
3002TCM30027
  01   3002TCM37001   01, 02, 03
3002TCM31001
  01, 02, 03   3002TCM38001   01, 02, 03
3002TCM32001
  01, 02, 03   3002TCM39001   01, 02, 03

              Isometric Drawings   SM#4         Line Number   Sheet Numbers  
Line Number   Sheet Numbers
3002TCM40020
  01   3002TCM45001   01, 02, 03
3002TCM41001
  01, 02, 03   3002TCM46001   01
3002TCM42001
  01, 02, 03   3002TCM47001   01, 02, 03
3002TCM43001
  01, 02, 03   3002TCM48001   01, 02, 03
3002TCM44001
  01, 02, 03   3002TCM49001   01, 02, 03

              Isometric Drawings   SM#5         Line Number   Sheet Numbers  
Line Number   Sheet Numbers
3002TCM50020
  01   3002TCM54001   01, 02
3002TCM50021
  01   3002TCM54002   01, 02
3002TCM50022
  01   3002TCM55001   01, 02
3002TCM50023
  01   3002TCM55002   01, 02
3002TCM50024
  01   3002TCM56001   01
3002TCM51001
  01, 02, 03   3002TCM57001   01, 02, 03
3002TCM52001
  01, 02, 03   3002TCM58001   01, 02, 03

Contract Management
Page 9 of 35

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]   CONTRACT PART I — SCOPE OF WORK
Contract No.: A1PH-40-K101 Client Name: USEC, Inc.
Project Name: ACP Project    

              Isometric Drawings   SM#5         Line Number   Sheet Numbers  
Line Number   Sheet Numbers
3002TCM53001
  01, 02   3002TCM59001   01, 02, 03
3002TCM53002
  01, 02        

              Isometric Drawings   SM#6         Line Number   Sheet Numbers  
Line Number   Sheet Numbers
3002TCM60020
  01   3002TCM64001   01, 02, 03
3002TCM60021
  01   3002TCM65001   01, 02, 03
3002TCM60022
  01   3002TCM66001   01
3002TCM60023
  01   3002TCM67001   01, 02, 03
3002TCM61001
  01, 02, 03   3002TCM68001   01, 02, 03, 04
3002TCM62001
  01, 02, 03   3002TCM69001   01, 02, 03, 04
3002TCM33001
  01, 02, 03        

              Isometric Drawings   SM#1 TO #6         Line Number   Sheet
Numbers   Line Number   Sheet Numbers
3002TCMX0001
  01   3002TCMX0008   01
3002TCMX0002
  01   3002TCMX0009   01
3002TCMX0003
  01   3002TCMX0010   01
3002TCMX0004
  01   3002TCMX0011   01
3002TCMX0005
  01   3002TCMX0012   01
3002TCMX0006
  01   3002TCMX0013   01
3002TCMX0007
  01   3002TCMX0014   01

  2.2   Attachments

              Attachment No.   Title   Rev   Date
Attachment A
  Administrative Procedure (Form 000.430.F0171)       7-Dec-07
Attachment B
  RESERVED       31-May-07
Attachment C
  Supplier Quality Surveillance Quality and Certification Requirements      
20-May-08
Attachment D
  Quality System Questionnaire       30-Oct-06
Attachment E
  Scheduling and Reporting (Form 000.430.F0177)       10-Feb-06
Attachment F
  RESERVED        
Attachment G
  SAP Master Contractor Setup (Form 000.430.F0242)       8-Jan-07
Attachment H
  Identification and Control of USEC Proprietary Information (Procedure
AC2-S-023)       27-Mar-06

Contract Management
Page 10 of 35

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]   CONTRACT PART I — SCOPE OF WORK
Contract No.: A1PH-40-K101 Client Name: USEC, Inc.
Project Name: ACP Project    

              Attachment No.   Title   Rev   Date
Attachment I
  Identification and Control of Export Controlled Information (Procedure
AC2-SP-024)       5-Jun-06
Attachment J
  Protection and Control of Unclassified Controlled Information (UCNI)
(Procedure AC2-SP-016)       1-Jun-06
Attachment K
  Proof of USA Citizenship        
Attachment L
  Statement of Intent        
Attachment M
  Material Responsibility Matrix        
Attachment N
  Contractor Drawing Data Commitment Form       21-May-08
Attachment O
  Representations and Certifications       Jan-05
Attachment P
  General or Domestic Packing Requirements (Form T-GF-DP-3)       N/A
Attachment Q
  RESERVED        
Attachment R
  Hazardous & Toxic Substances Disclosure Requirements (Practice 000.420.1300,
Exhibit 5)        

  2.3   Manufacturer’s Instructions         Contractor shall comply with
manufacturer’s latest printed instructions for materials, supply, storage and
installation methods, unless otherwise specified.

Contract Management
Page 11 of 35

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]   CONTRACT PART I — SCOPE OF WORK
Contract No.: A1PH-40-K101 Client Name: USEC, Inc.
Project Name: ACP Project    

      Contractor shall notify Company in writing of any conflict between these
specifications and the manufacturer’s instructions. Company will designate which
document is to be followed.

3.0   DESCRIPTION OF WORK — SPECIFIC       The Work described in Articles 1.0
and 2.0 of this Part I shall include, but not be limited to, the following:

  3.1   Establish location of fabrication facility. Contractor should advise
Company in writing the location of fabrication facility before commencing Work
and take all precautions to ensure that there are no unknown obstacles that
would delay the delivery schedule of the Work or impact the quality of the Work.
    3.2   Contractor shall fabricate, test, and prepare for shipment 540 Service
Modules (SMs) for Process Building 1 (PB1) & Process Building 2 (PB2) in
accordance with this contract and the technical documents (e.g., drawings,
specifications, etc.), commercial documents, and schedule included therein. All
non-consumable materials required for fabrication will be provided to the
Contractor by the Company. Thus, Contractor shall supply only facilities, labor,
and materials as described in Attachment M.

  3.2.1   GENERAL

  A.   The technical documents in the Contract completely describe the design of
the SMs; Contractor will not provide any design except to develop shop drawings
and special fabrication and/or installation techniques for Contractor’s use as
required.     B.   *****     C.   ***** the SM frame fabricator will assemble
the frames without the support leg extensions to bring the shop and shipping
height down to approximately 9 feet. The SM frame

Contract Management
Page 12 of 35

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]   CONTRACT PART I — SCOPE OF WORK
Contract No.: A1PH-40-K101 Client Name: USEC, Inc.
Project Name: ACP Project    

      fabricator will provide the support leg extensions and they will be
shipped loose to the Contractor and on to ACP.     D.   SM components will
include carbon steel structural frames, stainless steel process piping, carbon
steel utility piping, valves, electrical cable trays, junction boxes, lights,
instruments and controls.     E.   Company will provide Machine Isolation Valve
sets (MIV’s) to the Contractor for installation at the shop. They will be
shipped to the Contractor directly from the MIV manufacturer. Contractor shall
receive and inspect each MIV for shipping damage.     F.   Contractor shall
assemble each SM in a clean shop and shall keep pipe lines sealed and MIV’s
sealed and covered.     G.   Contractor and Company shall conduct a Factory
Acceptance Test (FAT) for each SM before shipping.     H.   Contractor shall
prepare each SM for shipping and shall load each SM on a special truck provided
by the Company. Shipment, receipt at ACP, unloading, and installation at ACP
will also be by the Company.     I.   Contractor shall prepare a manufacturing
plan describing the methods and procedures to be used to fabricate and assemble
the SMs. The plan shall be submitted to the Company for approval. Approval shall
be required prior to implementation of the plan. Plan shall define, as a
minimum, the following:

  1.   Material and component receiving, inspection, and storage.     2.  
Fabrication, assembly, inspection, and testing procedures.     3.   Material
flow through the shop using process flow diagrams showing and identifying
significant operations, including test or inspection points, from receipt of
materials to completed SM shipment.     4.   Assembly fixtures, tooling, and
special equipment.

  J.   Incoming materials, in-process inventory, and completed SMs shall be
stored and/or staged in clearly defined and separate warehouse areas that are
dedicated to this Contract.

Contract Management
Page 13 of 35

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]   CONTRACT PART I — SCOPE OF WORK
Contract No.: A1PH-40-K101 Client Name: USEC, Inc.
Project Name: ACP Project    

  3.2.2   STRUCTURAL FABRICATION         Company shall provide complete
fabricated SM frames to the Contractor. Therefore, Contractor’s scope of work
does not include any structural fabrication.     3.2.3   PIPING FABRICATION

  A.   Company’s piping design drawings and piping specifications provide the
complete piping design. However, Contractor shall produce any shop drawings that
may be required for fabrication and submit them to Company for review.     B.  
All pipe materials (e.g., pipe, valves, gauge manifolds, fittings, flexible
hoses, pipe supports, o-ring flange assemblies, v-band assemblies, thermowells,
MIV’s, etc.) will be supplied to the Contractor by the Company. Piping materials
shall be per 662574.250.50003 “Material Specification Line Class-Process and
Utility Piping”.     C.   After shop drawing approval, Contractor shall
fabricate, install, test, clean, paint and tag piping per the piping drawings
and specifications. Contractor shall install valves and they will remain in
place during SM shipment. *****     D.   *****

  1.   *****     2.   *****     3.   *****     4.   *****     5.   *****     6.
  *****

Contract Management
Page 14 of 35

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]   CONTRACT PART I — SCOPE OF WORK
Contract No.: A1PH-40-K101 Client Name: USEC, Inc.
Project Name: ACP Project    

  7.   *****     8.   *****     9.   *****

  E.   *****     F.   *****     G.   Contractor shall provide Material Test
Reports (MTR) for all services in Line Class Specification AF1. Contractor shall
also provide Certification of Compliance (COC) for all services in Line Class
Specifications NA1 and NA4.     H.   Contractor shall weld piping per
662574.250.85002 Welding-Piping, Shop/Field Fabrication Specification.
Non-Destructive Examination (NDE) requirements shall be as follows:

Contract Management
Page 15 of 35

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]   CONTRACT PART I — SCOPE OF WORK
Contract No.: A1PH-40-K101 Client Name: USEC, Inc.
Project Name: ACP Project    

  1.   The first ten welds of each welder shall pass radiographic examination
with acceptance criteria per ASME B31.3 for normal service.     2.   After each
welder has passed this test, 5% of subsequent welds shall be examined via
radiograph with acceptance criteria per ASME B31.3 for normal service. The rest
of the welds shall be visually examined with acceptance criteria per ASME B31.3
for normal service.

  I.   Contractor shall perform pressure tests on all piping per
662574.250.50050 Piping Pressure Testing Specification and the table below. All
SM piping services are considered ASME B31.3 normal service.     J.   Vacuum
tests on the piping in PV, EV, P, F, T, and TCR services will be performed by
others at ACP.

                      DESIGN   TEST SERVICE   TYPE TEST   PRESSURE (DP)  
PRESSURE
PV
  Hydrostatic or Pneumatic   65 PSIG   1.5 x DP (Hydro)
1.1 x DP (Pneu)
 
           
EV
  Hydrostatic or Pneumatic   65 PSIG   1.5 x DP (Hydro)
1.1 x DP (Pneu)
 
           
P
  Hydrostatic or Pneumatic   65 PSIG   1.5 x DP (Hydro)
1.1 x DP (Pneu)
 
           
F
  Hydrostatic or Pneumatic   65 PSIG   1.5 x DP (Hydro)
1.1 x DP (Pneu)
 
           
T
  Hydrostatic or Pneumatic   65 PSIG   1.5 x DP (Hydro)
1.1 x DP (Pneu)
 
           
TCR
  Hydrostatic or Pneumatic   65 PSIG   1.5 x DP (Hydro)
1.1 x DP (Pneu)
 
           
YA
  Hydrostatic or Pneumatic   150 PSIG   1.5 x DP (Hydro)
1.1 x DP (Pneu)
 
           
MCWS
  Hydrostatic or Pneumatic   150 PSIG   1.5 x DP (Hydro)
1.1 x DP (Pneu)
 
           
MCWR
  Hydrostatic or Pneumatic   150 PSIG   1.5 x DP (Hydro)
1.1 x DP (Pneu)

  K.   Contractor shall perform internal cleaning of the YA, MCWR and MCWS
piping per 662574.250.50028 Internal Cleaning of Utility Piping Systems
Specification. After cleaning, Contractor shall seal piping to insure interior

Contract Management
Page 16 of 35

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]   CONTRACT PART I — SCOPE OF WORK
Contract No.: A1PH-40-K101 Client Name: USEC, Inc.
Project Name: ACP Project    

      is not contaminated during assembly and shipping per specification
662574.250.50028.     L.   Contractor shall perform internal cleaning of the
Line Class Specification AF1 piping, including the fabricated flex hose
assemblies, per 662574.250.50028A. Internal Cleaning of Process Piping Systems
Specification. After cleaning, Contractor shall seal openings to insure interior
is not contaminated during subsequent fabrication, assembly, or shipping.     M.
  Contractor shall provide caps or plugs fitted at the ends of the pipes and
sealed air tight to prevent contamination after the pipe system has been
cleaned. Plastic flange covers sealed to the flanges shall be used for open
flange connections. Protective caps, plugs, and flanges shall be installed such
that when the assembly is moved, shipped and reassembled the protection
component will not dislodge and allow the inside of the pipes to be
contaminated. If tape is used, the tape shall be made of materials that will not
contaminate or damage the pipe surfaces. Pipes do not have to be pressurized
with air or Nitrogen after sealing.     N.   Contractor shall clean and paint
the exterior of the MCWR and MCWS piping per 662574.220.09870 Painting
Specification. Stainless steel pipe will not be painted.     O.   Contractor
shall tag piping manifolds and 1” connector pieces per 662574.250.50035 Pipe
Markers and Valve Tags for Commodity and Safety ID Specification. Piping that
requires Commodity Markers are identified on the Piping Plans, Elevations and
Details.     P.   Contractor shall install thermowells per the drawings:

  1.   Manufacturer: Rosemount     2.   Model Number: 0091-E-25-W50-T000-P    
3.   Description: 304L SS, 2.5” insertion length, welded style with 1/2”-14
threads.

  3.2.4   MACHINE ISOLATION VALVE SETS (MIV’s)

  A.   Each MIV will be a group of manual and automated valves wired, piped and
mounted to a common support frame included with the valves.

Contract Management
Page 17 of 35

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]   CONTRACT PART I — SCOPE OF WORK
Contract No.: A1PH-40-K101 Client Name: USEC, Inc.
Project Name: ACP Project    

  B.   MIV’s will be shipped directly to the SM Contractor in an assembled,
cleaned, and tested condition ready for installation. Contractor shall receive
and inspect each MIV for shipping damage and provide a receiving/inspection
report. Contractor shall store MIV’s in an area that meets the cleanliness
control requirements.     C.   To install each MIV, Contractor shall safely
transport it from storage to the approximate installation position, remove the
protective covering, visually inspect the valves for damage, remove any internal
blocking, remove port closures, visually inspect the valve internal passages for
contamination, replace outlet port closures, and bolt the MIV support frame to
the SM structure using the MIV supplier’s recommended bolt-up and torque
procedures.     D.   *****     E.   *****     F.   Contractor shall not actuate
any of the MIV valves.     G.   Contractor shall not subject the valves to pipe
cleaning operations or pipe pressure tests.

  3.2.5   ELECTRICAL FABRICATION

  A.   Electrical equipment and fabrication shall conform to all specifications
listed in the Contract and to all codes and standards referenced in the
specifications. Contractor shall install all electrical equipment, materials,
lighting, wiring, cable tray and grounding required for each SM per Company’s
specifications and drawings.     B.   Contractor shall install the following
equipment and materials on each SM:

  1.   Cable trays.     2.   Lighting fixtures for emergency service wired to
junction boxes.     3.   120V convenience receptacles wired to junction boxes.

Contract Management
Page 18 of 35

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]   CONTRACT PART I — SCOPE OF WORK
Contract No.: A1PH-40-K101 Client Name: USEC, Inc.
Project Name: ACP Project    

  4.   120V VAC power terminal boxes with power distribution blocks.     5.  
480 VAC power terminal boxes with power distribution blocks.

  C.   Ambient temperature for electrical design purposes is 40 degrees C.    
D.   Conduit shall be galvanized Intermediate Metal Conduit minimum size 1/2
inch.     E.   Contractor shall install lighting and receptacles per Company’s
drawings, the following two details, and the following descriptions:

  1.   Install five (5) fluorescent lighting fixtures per SM, 277V, single
phase. Provide a minimum of two lighting circuits; one normal and one emergency.
The normal circuit shall be wired through the fixtures.     2.   Install
junction boxes for a 277V lighting circuit which will originate from Company’s
panelboards.     3.   Install Lithonia UNS 1 96HO 277 ES lighting fixtures,
277V, with one F96T12HO lamp with a shatter proof plastic sleeve.

  F.   Contractor shall install four 120V, 20A, 3 pole specification grade
receptacles per SM wired to junction boxes per “Electrical Detail 2”.     G.  
Contractor shall install NEMA 12, galvanized steel, 12”x 20”x 6” power terminal
boxes with back panels:

  1.   *****     2.   *****

  H.   Contractor shall install the following conduits for power distribution:

  1.   Twenty 3/4 inch conduits from the twenty POC’s to four power terminal
boxes, each with three single copper conductor #12AWG and three single copper
conductors #12AWG.

Contract Management
Page 19 of 35

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]   CONTRACT PART I — SCOPE OF WORK
Contract No.: A1PH-40-K101 Client Name: USEC, Inc.
Project Name: ACP Project    

  2.   Twenty 1/2 inch conduits from four power terminal boxes to twenty 480
volt, four pole, 16 amp rotary switches adjacent to the twenty POC’s, each with
three single copper conductors #12AWG..

  I.   Contractor shall install mounting and support hardware for electrical
equipment, materials, and devices per the drawings and in accordance with the
NEC.

(GRAPHIC) [w64227w6422703.gif]
Contract Management
Page 20 of 35

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]   CONTRACT PART I — SCOPE OF WORK
Contract No.: A1PH-40-K101 Client Name: USEC, Inc.
Project Name: ACP Project    

(GRAPHIC) [w64227w6422704.gif]
Contract Management
Page 21 of 35

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]   CONTRACT PART I — SCOPE OF WORK
Contract No.: A1PH-40-K101 Client Name: USEC, Inc.
Project Name: ACP Project    

  3.2.6   CONTROL SYSTEM FABRICATION

  A.   The control systems hardware for SMs of a single Cascade is defined in
the following tables. All non-consumable materials required for fabrication will
be provided to the Contractor by the Company.

      *****

Contract Management
Page 22 of 35

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]   CONTRACT PART I — SCOPE OF WORK
Contract No.: A1PH-40-K101 Client Name: USEC, Inc.
Project Name: ACP Project    

      *****

Contract Management
Page 23 of 35

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]   CONTRACT PART I — SCOPE OF WORK
Contract No.: A1PH-40-K101 Client Name: USEC, Inc.
Project Name: ACP Project    

      *****

Contract Management
Page 24 of 35

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]   CONTRACT PART I — SCOPE OF WORK
Contract No.: A1PH-40-K101 Client Name: USEC, Inc.
Project Name: ACP Project    

      *****

Contract Management
Page 25 of 35

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]   CONTRACT PART I — SCOPE OF WORK
Contract No.: A1PH-40-K101 Client Name: USEC, Inc.
Project Name: ACP Project    

      *****

  B.   UF6 On/Off Valves (XV):         *****     C.   Back Pressure Control
Valves (PV):         *****     D.   RTD Temperature Elements (TE):         The
RTD Temperature Elements and matching thermowells will be provided by the
Company and installed by the Contractor. The RTD’s will be supplied with a
connector installed in the connection head for connection with a prefabricated
cordset installed by the Contractor. The thermowells will be weld-in units to be
welded in by the Contractor.     E.   Vacuum Transmitters (PT):         The
Vacuum Transmitters will be provided by the Company, shipped to ACP and
installed by others. A single vacuum transmitter will be provided to the
Contractor for fit-up. The vacuum transmitters will be shipped directly to ACP
to prevent damage during shipment. The vacuum

Contract Management
Page 26 of 35

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]   CONTRACT PART I — SCOPE OF WORK
Contract No.: A1PH-40-K101 Client Name: USEC, Inc.
Project Name: ACP Project    

      transmitters will be supplied with DeviceNet receptacles for connection
with a prefabricated cordset installed by the Contractor.     F.   Vacuum
Switches (PSH):         The Vacuum Switches will be provided by the Company,
shipped to ACP and installed by others. A single vacuum switch in a protective
enclosure will be provided to the Contractor for fit-up. The vacuum switches
will have a protective enclosure because the switch unit has open style terminal
block connections on the exterior of the switch housing. The protective
enclosure will be approximately 10” Wide by 10” High by 8” Deep. The enclosure
will be supplied with a connector in the side for connection with a
prefabricated cordset installed by the Contractor. The Contractor will install
mounting hardware on the SMs for mounting of the Vacuum Switch enclosures.    
G.   Instrument Junction Boxes (IJB):         Instrument Junction Boxes (IJB’s)
will be installed by the Contractor for each SM. The IJB’s will be the interface
point for all I/O wiring on the SM. An “AC” Junction Box will be provided for
120VAC wiring. A “DC” Junction Box will be provided for 24VDC signal and control
wiring.     H.   UPS Power Panels (UPP):         A UPS Power Panel (UPP) will be
installed by the Contractor for each SM as an interface point for all UPS power
for the SM. The UPP will provide UPS power to the Power Outlet Cabinets (POC’s)
and to the Back Pressure Control Valve Actuators.     I.   *****         *****  
  J.   IROFS Safety Control Panels:         The IROFS Safety Control Panel will
be provided by Company and installed off the SMs. IROFS (Items Relied On For
Safety) circuit wiring routed through the SMs will be routed entirely in
conduit.

Contract Management
Page 27 of 35

 



--------------------------------------------------------------------------------



 



         
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART I — SCOPE OF WORK
 
  Contract No.: A1PH-40-K101
Client Name: USEC, Inc.
       
Project Name: ACP Project
       

  K.   Power Outlet Cabinets (POC’s):         *****     L.   Remote HMI Data
Jacks:         Each SM will have a data jack for connection of a remote DCS HMI.
The Contractor shall install the Remote HMI Data Jacks and the raceway system
along the SMs. The cabling will be installed by others at ACP.

  3.2.7   FACTORY ACCEPTANCE TESTS         Contractor and Company shall conduct
a Factory Acceptance Test (FAT) for each SM before shipping. Contractor and
Company shall jointly develop the FAT procedure which shall include the
following activities:

  A.   Review technical documents:

  1.   Material receiving/inspection reports (e.g., MIV’s, valves, piping,
etc.).     2.   MTR’s and traceability for all structural steel.     3.   MTR’s
for all process contact items (e.g., pipe, flanges, fittings, o-rings, etc.)
provided by the Contractor.     4.   NDE (Non Destructive Examination) reports
(e.g., Radiography, etc.) if NDE is required by specifications 662574.215.014523
and/or 662574.250.85002.     5.   Pressure test reports.

  B.   Visually inspect welds.

Contract Management
Page 28 of 35

 



--------------------------------------------------------------------------------



 



         
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART I — SCOPE OF WORK   Contract No.: A1PH-40-K101
Client Name: USEC, Inc.
       
Project Name: ACP Project
       

  C.   Check dimensions.     D.   Check cleanliness.     E.   Inspect painting
and tagging.     F.   Check electrical equipment:

  1.   Verify that conduit systems and cable trays are dimensionally correct and
installed in the correct locations.     2.   Verify that nameplates are correct
and installed as specified.     3.   Verify that conduits and fittings are tight
and properly supported.     4.   Verify conductor terminations are tight and
will not pull out.     5.   Verify that junction boxes and instrument/signal
junction boxes are properly installed.     6.   Verify that lights and
receptacles operate correctly.     7.   Perform insulation resistance tests for
120 volt wiring and 277 volt wiring systems per specification 662574.265.260126,
“Acceptance Testing and Calibration of Electrical Distribution Equipment and
Wiring”.     8.   Perform point to point check and circuit continuity tests for
instrument and signal wiring.

  G.   Check preparation for shipping (e.g., piping sealed, etc.).

  3.2.8   PREPARATION FOR SHIPMENT         Contractor shall load and secure the
SMs onto Company supplied trucks.

4.0   MATERIAL & PERMANENT EQUIPMENT FURNISHED BY COMPANY       Company will
furnish or cause to be furnished to Contractor, without cost to Contractor, the
material, permanent equipment, or permanent Work Site services set forth herein,
for or in connection with, performance of the Work. Unless specifically set
forth herein,

Contract Management
Page 29 of 35

 



--------------------------------------------------------------------------------



 



         
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART I — SCOPE OF WORK   Contract No.: A1PH-40-K101
Client Name: USEC, Inc.
       
Project Name: ACP Project
       

    Contractor shall provide all other material, permanent equipment, or
permanent Work Site services required for the Work.

  4.1   Material and Permanent Equipment

  4.1.1   Company will furnish to Contractor the items listed herein to be
incorporated into or used in performance of Work under this Contract. At the
time of acceptance of any such item from Company, Contractor shall sign a
receipt therefore. Signing of such receipt without reservation therein shall
preclude any subsequent claim by Contractor that any such items were received
from Company in a damaged condition and/or with shortages. Such items are more
particularly identified in Attachment M — Material Responsibility Matrix.    
4.1.2   Contractor shall accept delivery thereof, load, unload, transport to
points of use (warehouse to fabrication facility), and care for all items
furnished by Company. Contractor shall return any unused items that are
remaining after Contractor has completed the Work to Company within Thirty
(30) days after date of completion.     4.1.3   Apart from the items
specifically described as being Company furnished, Contractor shall supply all
other materials and equipment required by and in accordance with the Contract,
including, but not limited to, all materials generally described as “consumable”
(e.g. weld rods, shims, packers, gases for welding and other use).

5.0   FABRICATION FACILITIES AND UTILITIES       RESERVED   6.0   PERFORMANCE
SCHEDULE AND SEQUENCE OF WORK

  6.1   Contractor shall commence performance of the Work and shall complete the
Work in accordance with the dates set forth in Article 5.0 of the Contract
Signature Document.     6.2   Specific milestones, interfaces and other schedule
related bases of this Contract are as follows:

         
Letter of Intent to Secure Fabrication Facility
  December 1, 2007
Start Fabrication Facility Set Up
  December 1, 2007
Complete Fabrication Facility Set Up
  March 2008
Start of Fluor Issued Material Deliveries
  March 2008
First 6 Service Modules Fabrication Completed
  July 14, 2008
First 36 Service Modules Fabrication Completed
  Sept 8, 2008

Contract Management
Page 30 of 35

 



--------------------------------------------------------------------------------



 



         
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART I — SCOPE OF WORK   Contract No.: A1PH-40-K101
Client Name: USEC, Inc.
       
Project Name: ACP Project
       

  6.3   General scheduling, reporting and coordination requirements shall be
described in Part III, General Terms and more specifically in Attachment E —
Scheduling and Reporting.

  6.3.1   Contractor shall submit the detailed schedule required in Part III,
General Terms within thirty (30) calendar days of award of this Contract.    
6.3.2   Specific scheduling and coordination requirements may include, but not
necessarily be limited to the following:

  A.   Engineering deliverables by discipline     B.   Mobilization time for
manpower and equipment     C.   Material deliveries to Work Site     D.   Shop
fabrication     E.   Incremental completion dates of major components     F.  
Start and completion of different segments of Work (early and late starts)    
G.   Any qualifying conditions of Company or Owner     H.   Other as necessary

7.0   REPORTING REQUIREMENTS AND COORDINATION MEETINGS       Contractor shall
promptly submit the schedules and reports set forth in this Contract and in
addition, any other reports as requested by Company, pursuant to the Article
entitled “Scheduling, Reporting and Coordination” set forth in Part III —
General Terms, and Attachment E “Scheduling and Reporting”.

  7.1.   Monthly Progress Meetings

  7.1.1   At the monthly progress meeting, Contractor shall submit a written
report showing actual manhours expended versus planned and scheduled progress
versus actual progress, giving details of Work completed in

Contract Management
Page 31 of 35

 



--------------------------------------------------------------------------------



 



         
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART I — SCOPE OF WORK   Contract No.: A1PH-40-K101
Client Name: USEC, Inc.
       
Project Name: ACP Project
       

      relation to the approved schedule, together with a one month “look ahead”
which provides details of how the Work will be completed.     7.1.2   The person
or persons designated by Contractor to attend the meetings shall have all the
required authority to make decisions and commit Contractor to solutions agreed
upon during any meetings

  7.2   Other Meetings         Contractor participation in certain additional
activities shall also be required. These activities shall include, but not be
limited to:

  7.2.1   Security Indoctrination and orientation of all Contractor’s employees
prior to commencing Work at the Work Site. (This includes the entire labor force
and all new hires).

8.0   DATA REQUIREMENTS

  8.1.   Company will issue specifications, drawings and other documents as set
forth in Attachment A, Administrative Procedure.     8.2.   Contractor shall
submit data to the Company in accordance with Attachment N— Contractor Drawing
and Data Commitment Form.     8.3.   Contractor shall provide one Final
Documentation Package (FDP) for each of the six different SMs. Each FDP shall
include:

  8.3.1   Contractor’s as-built shop drawings for pipe, electrical, and control
fabrication.     8.3.2   Material Test Reports (MTRs) for all materials (e.g.,
pipe, fittings, gaskets, etc.) that contact the process fluids. MTRs for
materials supplied to the Contractor by the Company will be supplied with the
materials.     8.3.3   Contractor’s weld procedures, welder qualifications, weld
logs, and weld maps for piping that contact the process fluids.     8.3.4  
Serial numbers and installed location of each MIV for each SM.     8.3.5  
Contractor’s AF1 pipe cleaning certificates.     8.3.6   Contractor’s NDE and
hydrostatic test reports.

Contract Management
Page 32 of 35

 



--------------------------------------------------------------------------------



 



         
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART I — SCOPE OF WORK   Contract No.: A1PH-40-K101
Client Name: USEC, Inc.
       
Project Name: ACP Project
       

  8.3.7   Contractor’s inspection and test reports for each SM.     8.3.8  
Notice of Completion for each SM

9.0   SAFETY AND SECURITY

  9.1   Contractor shall perform the Work in a safe manner and keep the Work
Site in a clean condition.     9.2   Contractor shall perform the work in a
secure manner in accordance with Specifications and Attachments.

10.0   QUALITY PLAN REQUIREMENTS

  10.1   Contractor’s Quality System Requirements

  10.1.1   Contractor shall operate a quality management system which meets the
requirements of the applicable international quality system standard appropriate
to the contracted scope of work throughout the duration of this Contract.    
10.1.2   Contractor acknowledges full compliance unless Contractor submits
details of any proposed alternative quality systems standard at the bid stage or
identifies areas of non-compliance with any part of the quality standard
selected, and such proposed alternate or areas of non-compliance are accepted
and included in this Contract.     10.1.3   Company reserves the right to
evaluate and audit the implementation of the quality system with the agreement
and participation of Contractor. Company reserves the right to request
Contractor to provide formal records or certificates for any activity associated
with Contractor’s quality system.     10.1.4   All documentation shall be in the
original source state or a true copy of the original. Copies shall be of
reproducible quality or considered unacceptable. Data transposition from the
original is not acceptable.     10.1.5   All documentation shall uniquely
identify the following on each sheet:

  a.   The Contract Number, including contract number     b.   Tag number or
Item Code.     c.   Item number.

Contract Management
Page 33 of 35

 



--------------------------------------------------------------------------------



 



         
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART I — SCOPE OF WORK   Contract No.: A1PH-40-K101
Client Name: USEC, Inc.
       
Project Name: ACP Project
       

  10.2   Company Surveillance Standard Clause         Material and Equipment on
this Contract is subject to surveillance in accordance Part III — Terms and
Conditions. Contractor shall not ship the goods under this Contract without
Company’s surveillance or a written waiver thereof.     10.3   Quality Plan
Requirements

  10.3.1   Contractor shall submit a Quality Plan, refer to the “SAMPLE”
Supplier Quality Plan, specifically developed to the requirements of this
Contract within 21 days of Contract award. This plan shall integrate the
practices and procedures contained in the Contractor’s Quality Control
Manual/System with the Contract requirements. The detailed Quality Plan shall
include, as a minimum, the following:

  a.   Number, item descriptions, etc.     b.   An effective date and/or
revision number.     c.   A complete listing of Quality Control activities to be
performed including, but not limited to types of inspection, factory tests,
control of welding processes, nondestructive examination, and Contractor witness
and hold points.     d.   Provisions for Company, Owner, and/or their
representative witness and hold points. Refer to the Quality and Certification
Requirements.     e.   A listing of major fabricated or subcontracted items or
services.     f.   The quality attributes listed below, if not identified in the
Contractor’s Quality Plan, must be addressed in the Contractor’s Quality
Manual/System (i.e., procedures/instructions, drawings, etc.).     g.   Specific
references to technical specification requirements and applicable codes and
standards referenced in the specifications and other data included in this
Contract.

Contract Management
Page 34 of 35

 



--------------------------------------------------------------------------------



 



         
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART I — SCOPE OF WORK   Contract No.: A1PH-40-K101
Client Name: USEC, Inc.
       
Project Name: ACP Project
       

  h.   Acceptance and rejection criteria to be used for inspection and tests.  
  i.   The types of documents that will be used to record inspection and test
results.     j.   Sub-supplier/subcontractor responsibilities, including the
level of source and receipt inspection to be performed for major sub-ordered
items and subcontracted services.

  10.3.2   A Quality Alignment meeting with Company and Contractor may be held
at the Contractor’s manufacturing facility prior to start of fabrication. The
purpose of the meeting will be to review the Quality Plan, quality requirements,
Contract requirements and referenced documents.

END OF PART I — SCOPE OF WORK
Contract Management
Page 35 of 35

 



--------------------------------------------------------------------------------



 



         
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART II — COMMERCIAL TERMS
COST PLUS FIRM FIXED FEE   Contract No..: A1PH-40-K101
Client Name: USEC, Inc.
       
Project Name: ACP Project
       
Project Location: Piketon, OH
       

TABLE OF CONTENTS

      ARTICLE   DESCRIPTION
 
   
1.0
  CONTRACT PRICE
 
   
2.0
  PRICING BASIS
 
   
3.0
  PRICING FOR CHANGES
 
   
4.0
  TAXES
 
   
5.0
  PAYMENT TERMS
 
   
6.0
  DETERMINATION OF UNITS
 
   
7.0
  INVOICING INSTRUCTIONS
 
   
8.0
  LIMITATION OF COSTS
 
   
 
  COMMERCIAL SCHEDULES
 
   
 
  SCHEDULE A            ESTIMATED PRICING

Contract Management
Page 1 of 14

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]
Client Name: USEC, Inc.
Project Name: ACP Project
Project Location: Piketon, OH   CONTRACT PART II — COMMERCIAL TERMS
COST PLUS FIRM FIXED FEE
Contract No..: A1PH-40-K101

1.0   CONTRACT PRICE       Full compensation to Contractor for full and complete
performance by Contractor of all the Work, compliance with all terms and
conditions of this Contract, and for Contractor’s payment of all obligations
incurred in, or applicable to, performance of the Work shall be the provisional,
not-to-exceed, Contract Price of Ninety-Two Million Thirty Thousand Nine Hundred
and Seventy Dollars ($92,030,970). This Contract Price is the sum of the
following costs and mark-ups. The estimated value of the contract is as set
forth in Schedule A.

  1.1   Indirect Costs         Until final annual indirect cost rates are
established for any period, Company shall reimburse the Contractor at billing
rates established by Contractor in accordance with the Contractor’s published
Cost Accounting Disclosure Statement, subject to adjustment when the final rates
are established for purposes of obtaining reimbursement under Contractor’s
Government contracts. These billing rates:

  1.1.1   Shall be the anticipated final rates;     1.1.2   May be prospectively
or retroactively revised by mutual agreement, at either party’s request, to
prevent substantial overpayment or underpayment.

  1.2   Direct Labor and Material Costs

  1.2.1   Compensation to Contractor for direct fabrication labor shall be in
accordance with the actual rates incurred plus a mark-up, for all overhead
expenses in accordance with the Cost Accounting Disclosure Statement.     1.2.2
  All actual costs to Contractor for materials supplied by Contractor for
incorporation into the Work shall be at actual invoiced cost to Contractor
(exclusive of tax), including transportation to Fabrication Facility, as
substantiated by invoices certified paid or by such documentation as may be
required by Company, plus a mark-up, for all overhead expenses in accordance
with the Cost Accounting Disclosure Statement.     1.2.3   Company reserves the
right to provide, at no cost to Contractor, materials, equipment, services,
supplies or incidentals required to perform the Work. All refunds, trade
discounts, rebates on materials, supplies and services, and all monies obtained
from the disposal of surplus materials or supplies shall accrue to Company.

Contract Management
Page 2 of 14

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]
Client Name: USEC, Inc.
Project Name: ACP Project
Project Location: Piketon, OH   CONTRACT PART II — COMMERCIAL TERMS
COST PLUS FIRM FIXED FEE
Contract No..: A1PH-40-K101

  1.3   Equipment Costs         All costs of Contractor for equipment which is
rented from third parties must be approved by Company in writing prior to rental
and shall be at actual cost to Contractor, including transportation to
Fabrication Facility, as substantiated by invoices certified paid or by such
documentation as may be required by Company, plus a mark-up, for all overhead
expenses in accordance with the Cost Accounting Disclosure Statement.     1.4  
Subcontracts         All subcontracts and services provided by others for
performance of the Work, which have not been objected to by Company, as to price
and terms in advance, shall be at actual cost to Contractor of such subcontracts
or services provided by others, plus a mark-up, for all profit and overhead
expense in accordance with the Cost Accounting Disclosure Statement.     1.5  
Fixed Fee

  1.5.1   Company shall pay the Contractor for performing this contract a firm
fixed fee of $***** and is based Contractor’s estimate (Schedule A — Production
Costs) and may only be modified in writing by Company. In accordance with
Part II — Article 3.0 and Part III — Section 15.0, Contractor may request
additional fee for scope of work changes (additions and deletions) which is
subject to written approval by Company.     1.5.2   Payment of the fixed fee
shall be made as specified above; provided that after payment of 85 percent of
the fixed fee, Company may withhold further payment of fee until a reserve is
set aside in an amount that Company considers necessary to protect Company’s
interest. This reserve shall not exceed 15 percent of the total fixed fee or
$100,000, whichever is less. Company shall release 90 percent of all fee
withholds under this contract after physical completion of this contract,
provided the Contractor has satisfied all other contract terms and conditions.

  1.6   Time Reports         For all Work performed on a cost plus basis under
this Contract, Contractor shall submit time reports for approval by Company
following performance of the Work. An approved copy of said time reports, which
shall detail all hours worked, must be submitted in support of Contractor’s
monthly billing.     1.7   Reimbursing Costs

  1.7.1   For the purpose of reimbursing allowable costs, the term “costs”
includes only—

Contract Management
Page 3 of 14

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]
Client Name: USEC, Inc.
Project Name: ACP Project
Project Location: Piketon, OH   CONTRACT PART II — COMMERCIAL TERMS
COST PLUS FIRM FIXED FEE
Contract No..: A1PH-40-K101

  a.   Those recorded costs that, at the time of the request for reimbursement,
the Contractor has paid by cash, check, or other form of actual payment for
items or services purchased directly for the contract;     b.   When the
Contractor is not delinquent in paying costs of contract performance in the
ordinary course of business, costs incurred, but not necessarily paid, for —

  1.   Direct labor;     2.   Direct travel;     3.   Other direct in-house
costs; and     4.   Properly allocable and allowable indirect costs, as shown in
the records maintained by the Contractor for purposes of obtaining reimbursement
under Contractor’s Government contracts; and

  b.   The amount of financing payments that have been paid by cash, check, or
other forms of payment to subcontractors.

  1.7.2   Allowable indirect costs under this contract shall be obtained by
applying indirect cost rates established by Contractor in accordance with the
Contractor’s published Cost Accounting Disclosure Statement.     1.7.3   Any
statements in specifications or other documents incorporated in this contract by
reference designating performance of services or furnishing of materials at the
Contractor’s expense or at no cost to Company shall be disregarded for purposes
of cost-reimbursement under this clause.

Contract Management
Page 4 of 14

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]
Client Name: USEC, Inc.
Project Name: ACP Project
Project Location: Piketon, OH   CONTRACT PART II — COMMERCIAL TERMS
COST PLUS FIRM FIXED FEE
Contract No..: A1PH-40-K101

2.0   PRICING BASIS

  2.1   All rates and prices set forth herein include all Contractor’s costs,
expenses, overhead and profit for complete performance of the Work. All rates
and prices are to be revisited on an annual basis.     2.2   All rates and
prices set forth herein shall include, but shall not be limited to all taxes,
duties, fees, and insurance.     2.3   All rates and prices utilized as part of
this Contract shall be expressed in U.S. Dollars and such pricing shall not be
subject to change in the event of fluctuation in the rate of exchange of any
other currency against the U.S. Dollar.     2.4   The all-in rates and all rates
and prices set forth herein shall include all costs associated with, and
relative to, performing Work in accordance with and working in accordance with
all applicable local, state and federal safety regulations, as well as Owner’s
and Company’s safety, security and fire regulations.     2.5   The all-in rates
and all prices shall apply regardless of when the Work is performed, be it day
or night or a holiday, unless Company accepts in writing, prior to performance,
that Work performed outside of normal working hours is subject to additional
compensation to Contractor.     2.6   The Contract Price, pricing for changes,
and all other prices and rates set forth herein shall include receipt,
offloading, storage and subsequent handling of materials to be installed under
the Contract, and the loading, transport and disposal of surplus materials.

3.0   PRICING FOR CHANGES

  3.1   Company may request, and Contractor shall provide, proposals for scope
of work changes (additions and deletions) which are priced, at Company’s option,
by one or a combination of the following methods:

  3.1.1   Negotiated lump sums based upon a mutually agreed scope of work.    
3.1.2   On a time and material basis.     3.1.3   On a Cost-Reimbursable plus
Firm Fixed Fee basis

      4.0   TAXES

  4.1   Except as otherwise set forth in Sections 4.4 and 4.5 below, Contract
Price, pricing for changes, and all other prices and rates set forth herein,
includes all taxes, duties, fees and other assessments of whatever nature
imposed by

Contract Management
Page 5 of 14

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]
Client Name: USEC, Inc.
Project Name: ACP Project
Project Location: Piketon, OH   CONTRACT PART II — COMMERCIAL TERMS
COST PLUS FIRM FIXED FEE
Contract No..: A1PH-40-K101

      governmental authorities and applicable to the performance of the Work and
this Contract. Contractor shall not be reimbursed for personal property taxes on
fabrication equipment and other property owned by Contractor, and taxes on net
income of Contractor.     4.2   Contractor shall pay promptly when due, all such
taxes, duties fees and other assessments set forth in Section 4.1.     4.3  
Contractor shall be responsible for maintaining and furnishing the necessary
records and documentation required by government authorities and Company to
apply for and obtain tax and duty refunds.     4.4   Special Tax Provisions

  4.4.1   Contractor and Subcontractor(s) are responsible for the payment of
their own Taxes, and except for certain Sales Taxes, Company shall not pay
Contractor or the Subcontractor(s) additional compensation for Taxes.     4.4.2
  Contractor will work with Company to identify those Work items that will
constitute, upon completion, real property and tangible personal property for
Sales Tax purposes. Company and Contractor will determine the appropriate Sales
Tax treatment of such Work items and ensure that accurate accounting is
undertaken to support tax compliance.         Unless otherwise provided
elsewhere in this Agreement, Contractor and Subcontractor(s) will be treated as
the ultimate consumer of all material incorporated into real property prior to
Company receiving title or possession of such material as Work items. As
ultimate consumers, Contractor and Subcontractor(s) are the taxpayers liable for
paying Sales Tax on such material. This does not prohibit Contractor or
Subcontractor(s) from seeking reimbursement of Sales Taxes paid on materials
incorporated into real property which becomes part of Work items as provided in
this Section.     4.4.3   For purposes of facilitating the administration of the
foregoing, Contractor and Subcontractor(s) shall work with Company to separate
charges in a reasonable fashion between real property and tangible personal
property.     4.4.4   Contractor and Subcontractor(s) shall take any steps
reasonably requested by the Company to lawfully minimize the Company’s liability
for taxes.

  4.5   Owner has determined that the project is exempt from state sales tax
pursuant to the provisions of Ohio state regulations and sales and use tax
regulation. A

Contract Management
Page 6 of 14

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]
Client Name: USEC, Inc.
Project Name: ACP Project
Project Location: Piketon, OH   CONTRACT PART II — COMMERCIAL TERMS
COST PLUS FIRM FIXED FEE
Contract No..: A1PH-40-K101

  4.6   certificate of exemption will be issued to Contractor by Company, which
shall serve as Contractor’s authorization for excluding payment of state sales
tax on all permanent materials.     4.7   Company is required to obtain correct
taxpayer identification numbers from all non-corporate payees who receive
payment for services, rents, royalties or interest that would be subject to IRS
Form 1099 reporting. Thirty-one percent (31%) back-up tax withholding will be
imposed on all Form 1099 reportable payments made to Contractor, if Contractor
fails to provide a correct taxpayer identification number.         Taxpayer I.D.
No. 52-2195609

5.0   PAYMENT TERMS

  5.1   The Contract Price shall be payable in monthly progress payments,
payable thirty (30) calendar days after receipt by Company of a proper invoice.
Each progress payment shall be for one hundred percent (100%) of the earned
value of Work completed by Contractor and the fixed fee up to 85% of the total
fixed fee, as determined by Contractor in accordance with the terms of this
Contract and approved by Company, as of the mutually agreed cut-off date.    
5.2   In order for Contractor to be eligible to receive any progress payments,
Contractor is required to transmit to Company all applicable Contract documents.
Failure to submit these Contract documents in accordance with the instructions
set forth herein will delay any and all approved progress payments until these
requirements are met. The following is a non-exclusive listing of applicable
Contract documents and the condition in which they must be provided to Company
in order to be acceptable:

  5.2.1   Contract Agreement — fully and correctly executed in accordance with
the instructions set forth in the cover letter transmitted therewith, with no
physical modifications made to any part of the Contract.     5.2.2   Evidence of
Insurance — certificate(s) of insurance submitted on the proper forms, from
acceptable underwriters, addressed to Company, and evidencing the minimum
coverage limits required by the Contract are in effect.     5.2.3   Contract
Schedule — a detailed schedule as described in the Article entitled SCHEDULING,
REPORTING AND COORDINATION, set forth in CONTRACT PART III GENERAL TERMS AND
CONDITIONS and as further described in the Scheduling and Reporting Attachment
to this Contract.     5.2.4   Partial/Final Payment Release Certificates —
submitted on proper notarized forms satisfactory to Company and which evidence
that

Contract Management
Page 7 of 14

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]
Client Name: USEC, Inc.
Project Name: ACP Project
Project Location: Piketon, OH   CONTRACT PART II — COMMERCIAL TERMS
COST PLUS FIRM FIXED FEE
Contract No..: A1PH-40-K101

      Contractor has paid in full for all labor or materials furnished, all
equipment used, and all subcontractors employed during the time period covered
by the invoice.

  5.3   The final and/or retention invoice shall be submitted for final payment
after completion and acceptance of Work by Company and compliance by Contractor
with all terms of this Contract. This invoice shall contain a complete itemized
listing of progress and additional work invoices by number, date, gross amount,
retention amount, and the total amount of sums retained and due. Unless
otherwise required by applicable law, final payment shall not be made less than
forty-five (45) calendar days after completion and acceptance of all work and in
any event shall not be sooner than forty-five (45) calendar days after receipt
of a proper invoice and supporting documents to Company. Final payment shall not
relieve Contractor of any obligation under Contract guarantees. This final
invoice may not be presented for payment until Contractor has complied with the
requirements of the Article entitled FINAL PAYMENT CERTIFICATION AND RELEASE,
set forth in CONTRACT PART III GENERAL TERMS — STANDARD.     5.4   Contractor
shall prepare all invoices in a form satisfactory to and approved by Company. In
the event an invoice is submitted, in accordance with Contract terms, for Work
accomplished on a reimbursable or unit price/unit rate basis, it shall be
accompanied by documentation supporting each element of measurement and/or cost.
Any invoice submitted, which fails to comply with the terms of this Contract,
including the requirements of form and documentation, may be returned to
Contractor. Any costs associated with the resubmission of a proper invoice shall
be to Contractor’s account.     5.5   At Company’s request, Contractor shall
furnish evidence, satisfactory to Company, that all labor and materials
furnished and equipment used during the period covered by an invoice have been
paid for in full and that the Work is not subject to liens or claims on account
thereof. Company may withhold payment of invoices until Contractor furnishes
such evidence.

6.0   DETERMINATION OF UNITS       All units of Work performed for the Contract
Price set forth in Article 1.0 entitled CONTRACT PRICE and Article 3.0 entitled
PRICING FOR CHANGES of this PART II COMMERCIAL TERMS, shall be determined and
documented in accordance with the provisions set forth in the article entitled
DOCUMENTATION AND RIGHT OF AUDIT of CONTRACT PART III GENERAL TERMS AND
CONDITIONS.   7.0   INVOICING INSTRUCTIONS

  7.1   Contractor shall submit consecutively numbered invoices, with the
Contract

Contract Management
Page 8 of 14

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]
Client Name: USEC, Inc.
Project Name: ACP Project
Project Location: Piketon, OH   CONTRACT PART II — COMMERCIAL TERMS
COST PLUS FIRM FIXED FEE
Contract No..: A1PH-40-K101

      number clearly displayed at the top of each page. Each invoice shall
consist of one (1) original document and two (2) copies, complete with all
supporting documentation.     7.2   The invoices shall be addressed to Company
in its name and address as set forth in the Contract Signature Document.     7.3
  Company will advise Contractor of the cut-off date for monthly progress
invoices and Contractor shall submit its invoices within five (5) calendar days
after such cut-off date. Invoices submitted later than five (5) calendar days
after the cut-off date may be paid an additional thirty (30) calendar days later
than the payment terms set forth in this Contract.     7.4   Contractor’s
invoices shall be accompanied by a progress payment certificate, in a format
prescribed by Company.     7.5   Contractor’s invoices shall indicate the time
period during which the Work was performed and for which the invoice is
submitted.     7.6   Company will not be obligated to pay for invoice items not
fully supported by approved progress measurements and any other such
documentation, as may be required. Company reserves the right to make partial or
provisional payment on an invoice in dispute, pending audit and reconciliation
of the total charge.     7.7   Contractor shall comply with the requirements of
this Contract to furnish the reports and deliverables in a timely manner and in
a format satisfactory to Company. If Contractor does not submit the reports or
deliverables on schedule, in the time frame stipulated in the Contract, or as
requested from time to time by Company, Company may, at its discretion, withhold
an amount from Contractor’s monthly progress payments. The amount withheld shall
continue to be withheld until Contractor submits the reports or deliverables to
Company’s satisfaction.     7.8   Invoices for the labor, equipment and
materials portions of the work shall be submitted in accordance with the
following:

  7.8.1   Charges for labor shall be accompanied by Company approved time
reports listing workers’ names, classification, and straight time and overtime
hours.     7.8.2   Charges for Contractor rented equipment shall be accompanied
by Company approved time reports listing the equipment type, number, size and
hours along with a copy of Contractor’s rental agreement and invoice from the
supplier. The applicable markup as set forth in the Section entitled Equipment
Costs of this PART II COMMERCIAL

Contract Management
Page 9 of 14

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]
Client Name: USEC, Inc.
Project Name: ACP Project
Project Location: Piketon, OH   CONTRACT PART II — COMMERCIAL TERMS
COST PLUS FIRM FIXED FEE
Contract No..: A1PH-40-K101

      TERMS shall be shown separately.

  7.8.3   Charges for materials shall be accompanied by Company signed receiving
documentation, a copy of Contractor’s purchase order and invoice from the
supplier.

  a.   For materials purchased on an emergency or small quantity basis not
exceeding $1,000.00 USD, Contractor may submit an itemized supplier invoice in
lieu of a purchase order, subject to approval by Company.     b.   For materials
drawn from Contractor’s stock, Contractor shall obtain approval from Company
regarding the price and discounts. In no instance shall the price of
Contractor’s material drawn from Contractor’s stock exceed the prevailing price
that Company could obtain for comparable quantities and types of material from
commercial suppliers.

  7.8.4   Contractor shall certify on each invoice that all Work covered by the
invoice is complete and that the invoice is correct, authentic and the only one
issued for the Work described therein.

8.0   LIMITATION OF COST

  8.1   The parties estimate that performance of this contract will not cost
Company or Owner more than the estimated cost specified in Schedule A. The
Contractor agrees to use its best efforts to perform the work specified in the
Schedule and all obligations under this contract within the estimated cost.    
8.2   The Contractor shall notify Company in writing whenever it has reason to
believe that —

  8.2.3   The costs the contractor expects to incur under this contract in the
next 60 days, when added to all costs previously incurred, will exceed
75 percent of the estimated cost specified in the Schedule; or     8.2.4   The
total cost for the performance of this contract will be either greater or
substantially less than had been previously estimated.

  8.3   As part of the notification, the Contractor shall provide the Company a
revised estimate of the total cost of performing this contract.     8.4   Except
as required by other provisions of this contract, specifically citing and stated
to be an exception to this clause —

Contract Management
Page 10 of 14

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]
Client Name: USEC, Inc.
Project Name: ACP Project
Project Location: Piketon, OH   CONTRACT PART II — COMMERCIAL TERMS
COST PLUS FIRM FIXED FEE
Contract No..: A1PH-40-K101

  8.4.1   Company is not obligated to reimburse the Contractor for costs
incurred in excess of the estimated cost specified in the Schedule A.     8.4.2
  The Contractor is not obligated to continue performance under this contract
(including actions under the Termination clause(s) of this contract) or
otherwise incur costs in excess of the estimated cost specified in Schedule A,
until Company notifies the Contractor in writing that the estimated cost has
been increased and provides a revised estimated total cost of performing this
contract.

  8.5   No notice, communication, or representation in any form other than that
specified in above, or from any person other than the Company Procurement and
Contracts Office, shall affect this contract’s estimated cost to Company. In the
absence of the specified notice, Company is not obligated to reimburse the
Contractor for any costs in excess of the estimated cost, whether those excess
costs were incurred during the course of the contract or as a result of
termination.     8.6   If the estimated cost specified in the Schedule is
increased, any costs the Contractor incurs before the increase that are in
excess of the previously estimated cost shall be allowable to the same extent as
if incurred afterward, unless Company issues a termination or other notice
directing that the increase is solely to cover termination or other specified
expenses.     8.7   Contract Modifications shall not be considered an
authorization to exceed the estimated cost to Company specified in the Schedule,
unless they contain a statement increasing the estimated cost.     8.8   If this
contract is terminated or the estimated cost is not increased, Company and the
Contractor shall negotiate an equitable distribution of all property produced or
purchased under the contract, based upon the share of costs incurred by each.

Contract Management
Page 11 of 14

 



--------------------------------------------------------------------------------



 



(FLUOR LOGO) [w64227w6422702.gif]
Client Name: USEC, Inc.
Project Name: ACP Project
Project Location: Piketon, OH   CONTRACT PART II — COMMERCIAL TERMS
COST PLUS FIRM FIXED FEE
Contract No..: A1PH-40-K101

SCHEDULE A
Production Costs
This section includes an estimate reflecting hours and total price by
Contractor’s Labor Category, Other Direct Costs, and travel to produce the Work.
The Contractor job classifications used within this Contract are reflected in
the following table and are in compliance with Contractor’s Cost Accounting
Disclosure Statement. This amount also includes production material, described
and set forth in Attachment M — Material Responsibility Matrix.
*****
Contract Management
Page 12 of 14

 



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101

Project Name: ACP PROJECT
   

INDEX OF ARTICLES

                      PAGE
 
           
1.0
  GUARANTEE     2  
2.0
  INSPECTION, TESTING, QUALITY, & NON-CONFORMANCE     3  
3.0
  CONDITIONS AND RISKS OF WORK     5  
4.0
  ISSUED FOR CONSTRUCTION DRAWINGS AND SPECIFICATIONS     5  
5.0
  INTENT OF SPECIFICATIONS AND DRAWINGS     5  
6.0
  SAFETY AND CLEAN-UP     5  
7.0
  SUBCONTRACTS AND PURCHASE ORDERS     6  
8.0
  TERMINATION     6  
9.0
  STOP WORK ORDERS     10  
10.0
  SCHEDULING, REPORTING AND COORDINATION     10  
11.0
  OVERTIME     10  
12.0
  DELAYS     11  
13.0
  POSSESSION PRIOR TO COMPLETION     11  
14.0
  NOTICE OF COMPLETION AND FINAL ACCEPTANCE     11  
15.0
  CHANGES     12  
16.0
  SUSPENSION OF WORK     13  
17.0
  TERMINATION AT COMPANY’S OPTION     13  
18.0
  CLAIMS     13  
19.0
  PROTECTION OF MATERIALS, EQUIPMENT AND WORK     14  
20.0
  CONTRACTOR’S FABRICATION EQUIPMENT     14  
21.0
  CONTRACTOR’S SHIPMENTS     15  
22.0
  CONTROL OF COMPANY FURNISHED MATERIALS     15  
23.0
  CARE, CUSTODY, CONTROL AND TITLE TO MATERIALS AND EQUIPMENT     15  
24.0
  CONTRACTOR’S PERSONNEL     16  
25.0
  EMPLOYMENT CERTIFICATIONS AND PRACTICES     17  
26.0
  WORK RULES     18  
27.0
  INDEMNITY     19  
28.0
  SURETY INSTRUMENTS     20  
29.0
  CONTRACTUAL RELATIONSHIP     20  
30.0
  PERMITS AND LICENSES     20  
31.0
  INDEPENDENT CONTRACTOR     20  
32.0
  PROPRIETARY INFORMATION     21  
33.0
  PUBLICITY     21  
34.0
  OWNERSHIP AND USE OF DRAWINGS     21  
35.0
  ASSIGNMENTS     21  
36.0
  LAWS AND REGULATIONS     21  
37.0
  EMERGENCY MEDICAL SERVICES     22  
38.0
  DOCUMENTATION AND RIGHT OF AUDIT     22  
39.0
  LIENS     23  
40.0
  RIGHT TO OFFSET     23  
41.0
  FINAL PAYMENT CERTIFICATION AND RELEASE     23  
42.0
  ARBITRATION OPTION     24  
43.0
  VALIDITY OF PROVISIONS     24  
44.0
  WAIVER     24  
45.0
  GRATUITIES     24  
46.0
  INTERPRETATION     25  
47.0
  SURVIVAL     25  
48.0
  TRIAL     25  
49.0
  EXPORT AUTHORIZATIONS     25  
50.0
  NUCLEAR SAFETY, SAFEGUARDS, AND SECURITY     26  
51.0
  ADVANCE PAYMENTS     28  
52.0
  INSURANCE     29  
53.0
  LIMITATION OF LIABILITY     30  
54.0
  PRICE ANDERSON INDEMNIFICATION     31  
55.0
  EXTENSION OF SERVICES     33  

Contract Management
Page 1 of 33

 



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101

Project Name: ACP PROJECT
   

1.0   GUARANTEE       INSPECTION OF WORK —COST-REIMBURSEMENT

  1.1   The Contractor shall provide and maintain an inspection system
acceptable to Company covering the supplies, fabricating methods, and special
tooling under this contract. Complete records of all inspection work performed
by the Contractor shall be maintained and made available to Company during
contract performance and for as long afterwards as the contract requires.    
1.2   Company has the right to inspect and test the Work to the extent
practicable at all places and times, including the period of manufacture, and in
any event before acceptance. Company may also inspect the plant or plants of the
Contractor or any subcontractor engaged in the contract performance. Company
shall perform inspections and tests in a manner that will not unduly delay the
Work.     1.3   If Company performs inspection or test on the premises of the
Contractor or a subcontractor, the Contractor shall furnish and shall require
subcontractors to furnish all reasonable facilities and assistance for the safe
and convenient performance of these duties.     1.4   Unless otherwise specified
in the contract, Company shall accept Work as promptly as practicable after
delivery, and Work shall be deemed accepted 60 days after delivery, unless
accepted earlier.     1.5   At any time during contract performance, but no
later than 12 months (or such other time as may be specified in the contract)
after acceptance of the Work to be delivered under the contract, Company may
require the Contractor to replace or correct any Work that is nonconforming at
time of delivery. Work is nonconforming when it is defective in material or
workmanship or is otherwise not in conformity with contract requirements. Except
as otherwise provided in paragraph 1.7 below, the cost of replacement or
correction shall be included in allowable cost, determined as described in PART
II — COMMERCIAL TERMS, but no additional fee shall be paid. The Contractor shall
not tender for acceptance Work required to be replaced or corrected without
disclosing the former requirement for replacement or correction, and, when
required, shall disclose the corrective action taken.     1.6   If the
Contractor fails to proceed with reasonable promptness to perform required
replacement or correction, Company may —

  a.   By contract or otherwise, perform the replacement or correction make an
equitable reduction in any fixed fee paid or payable under the contract;     b.
  Require delivery of undelivered Work an equitable reduction in any fixed fee
paid or payable under the contract; or     c.   Terminate the contract for
default.

      Failure to agree on the amount of increased cost to be charged to the
Contractor or to the reduction in the fixed fee shall be a dispute.     1.7  
Notwithstanding paragraphs above, Company may at any time require the Contractor
to correct or replace, without cost to Company, nonconforming Work if the
nonconformances are due to (1) fraud, lack of good faith, gross negligence or
willful misconduct on the part of the Contractor’s managerial personnel or
(2) the conduct of one or more of the Contractor’s employees selected
or retained by the Contractor after any of the Contractor’s managerial personnel
has reasonable

Contract Management
Page 2 of 33

 



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101

Project Name: ACP PROJECT
   

      grounds to believe that the employee is habitually careless or
unqualified.     1.8   This clause applies in the same manner to correct or
replace Work as to Work originally delivered.     1.9   The Contractor shall
have no obligation or liability under this contract to replace Work that was
nonconforming at the time of delivery, except as provided in this clause.

2.0   INSPECTION, TESTING, QUALITY, & non-conformance

  2.1   Contractor shall inspect all materials, supplies and equipment which are
to be incorporated in the Work. In addition, Contractor shall conduct a
continuous program of quality control for all Work. Contractor’s quality control
program and inspection procedures for the foregoing shall be submitted in
writing to Company for review and approval, in sufficient detail to delineate
those items to be inspected and the manner in which they are to be inspected,
and shall adequately describe all quality control activities contemplated,
including provision for adequate documentation of Contractor’s performance of
such quality control and inspection.     2.2   Contractor shall, during the
course of performance of the Work hereunder make or cause to be made all tests
required by this Contract. Company or Owner may require additional inspections
and tests. Contractor shall furnish Company with satisfactory documentation of
the results of all inspections and tests. Company and Owner shall be given not
less than five (5) working days notice of any tests to be made by Contractor or
Contractor’s subcontractors in order that Company or Owner may witness any such
tests. NOTE: THE CONTRACTOR SHALL NOT SHIP THE WORK DESCRIBED IN THIS CONTRACT
WITHOUT EITHER COMPANY’S FINAL INSPECTION OR A WRITTEN WAIVER OF INSPECTION FROM
COMPANY.     2.3   Company and Owner and their representatives, and others as
may be required by applicable laws, ordinances and regulations, shall have the
right at all reasonable times to inspect the Work and all material, supplies and
equipment for the Work at the Fabrication and Storage Facility and its
subcontractors’ shops for conformance with the Contract. Contractor shall
provide, or cause to be provided access and sufficient, safe and proper
facilities for such inspections. Neither the failure to make such inspection nor
to discover defective workmanship, materials or equipment, nor approval of such
Work, materials or equipment shall prejudice the rights of Company or Owner.    
2.4   Rejection by Company or Owner of any or all parts of defective Work for
failure to conform to this Contract shall be final and binding. Such rejected
Work shall be promptly corrected or replaced by Contractor. If Contractor fails
to commence and diligently continue correction or replacement of such rejected
Work immediately after receipt of written notice from Company to correct or
replace the rejected Work, Company or Owner may at its option remove and replace
the rejected Work.     2.5   Quality Program         The Contractor shall
maintain a quality program acceptable to Company and Owner in accordance with
the quality requirements set forth in this Agreement (including the Drawings and
Specifications or SOW) and perform all Work under this Agreement according to
this program. The extent of the program is dependent upon the importance to
safety, type, and use of the item or service being procured. Company and Owner
shall have the right to inspect the Contractor’s Fabrication and Storage
Facility to ensure compliance with this program. The Contractor shall provide
access to the Company or Owner’s Representative, or his/her designated
representative, at all reasonable times to work areas and to the Contractor’s
records or Work performed under

Contract Management
Page 3 of 33

 



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101

Project Name: ACP PROJECT
   

      this Agreement (including access to all procurement documents). The
Owner’s verification activities do not relieve the Contractor for the
responsibility for verification of quality achievement.         The Contractor
shall fabricate, clean, erect, package, ship, handle, store, test, inspect and
accept all suppliers and services acquired for use under this Agreement
according to any special instructions and requirements as identified in this
Agreement (including the Drawings and Specifications and the SOW).         The
Contractor shall evaluate its lower-tier suppliers that supply items or services
covered by the requirements of this Section to ensure that the supplier has a
Quality Program that is acceptable under this Section.     2.6   Nonconforming
Materials/Work

  2.6.1   All Contractor and Subcontractor(s) identified non-conformances shall
be processed according to the Contractor’s Quality Program. However, all
non-conformances with a proposed disposition of “use-as-is” or “repair” shall be
submitted to the Company or Owner, in writing, with the following information:

  a.   A complete documented description of the item/service required in the
Scope of Work and the item/service that the Contractor or Subcontractor(s)
proposes to supply/perform.     b.   The differences between the item/service
required in the Scope of Work and the item/service that the Contractor or
Subcontractor(s) proposes to supply/perform.     c.   The reasons why the
Contractor or Subcontractor(s) cannot supply/perform the item/service as
specified in this Agreement.     d.   Verification that the proposed
item/service is the functional equivalent of and has the same characteristics as
the item/service specified in the Scope of Work.

  2.6.2   The disposition of all Contractor or Subcontractor(s) identified
non-conformances with a proposed disposition of “use-as-is” or “repair” must be
approved, in writing, by the Company or Owner’s Representative before Contractor
or Subcontractor(s) implementation of the proposed disposition.     2.6.3   The
Contractor or Subcontractor(s) agrees to report non-conformances and the
following or as specified in this Agreement:

  a.   Violation of technical or material requirements.     b.   Violation of
requirements of Company and Owner approved documents.     c.   Non-conformances
that cannot be corrected by continuation of the manufacturing process or by
rework.     d.   Items/services that do/does not conform to the original
requirements even though the item/services can be restored to a condition such
that the capability of the item/services to function is unimpaired.     e.   The
Contractor or Subcontractor(s) further agrees to cooperate with Company or Owner
in evaluating non-conformances and during Company or Owner verification of the
implementation of the Company or Owner approved disposition.

Contract Management
Page 4 of 33

 



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101

Project Name: ACP PROJECT
   



3.0   CONDITIONS AND RISKS OF WORK       RESERVED   4.0   ISSUED FOR
Construction DRAWINGS AND SPECIFICATIONS

  4.1   The Work shall be performed using only drawings and specifications
marked “Issued for Construction” or equivalent by Company.     4.2   Contractor
shall perform all Work outside of the areas marked “HOLD” on “Issued for
Construction” specifications and drawings to maintain the schedule of Work, but
shall not perform any Work in the areas or sections marked “HOLD” on “Issued for
Construction” specifications and drawings until revised “Issued for
Construction” specifications and drawings are received with the “HOLD” markings
deleted.     4.3   If Contractor’s schedule will be delayed by “HOLD” markings
on specifications and drawings, Contractor shall report such delay to Company in
writing not less than five (5) working days prior to the start of the delay.    
4.4   Contractor shall maintain at the Fabrication and Storage Facility, a
complete and current set of “Issued for Construction” drawings and
specifications.

5.0   INTENT OF SPECIFICATIONS AND DRAWINGS

  5.1   The specifications and drawings may not be complete in every detail.
Contractor shall comply with their manifest intent and general purpose, taken as
a whole, and shall not make use of any errors or omissions therein to the
detriment of the Work. Should any conflict, error, omission or discrepancy
appear in the drawings, specifications, instructions, in work done by others, or
in Fabrication and Storage Facility conditions, Contractor shall notify Company
in writing at once and Company will issue written instructions to be followed.
If Contractor proceeds with any of the Work in question prior to receiving such
instructions, then required corrections shall be at Contractor’s expense.

  5.2   Contractor shall not deviate from the specifications and drawings
without prior written approval from Company.

  5.3   Materials shall not be substituted for those specified, nor shall “or
equal” items be furnished pursuant to the specifications without Company prior
written approval.

6.0   SAFETY AND CLEAN-UP

  6.1   Contractor shall take necessary safety and other precautions to protect
property and persons from damage, injury or illness arising out of the
performance of the Work. Contractor shall comply strictly with local, municipal,
provincial, state and national laws, orders, and regulations pertaining to
health or safety which are applicable to Contractor or to the Work, including
without limitation the Occupational Safety and Health Act of 1970 (84 U.S.
Statutes 1590), as amended, and any state plans approved thereunder and
regulations thereunder, to the extent applicable. At all times while any of
Contractor’s employees, agents or subcontractors are working on the ACP Project,
Contractor shall be solely responsible for providing them with a safe place of
employment, and Contractor shall inspect the places where its employees, agents
or subcontractors are going to be working and shall promptly take action to
correct conditions which are or may become an unsafe place of employment for
them.

Contract Management
Page 5 of 33

 



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101

Project Name: ACP PROJECT
   

  6.2   Accidents, injuries and illnesses requiring medical attention other than
first aid, damage to property of Company, Owner or Contractor, and fires shall
be orally reported to Company at the time of the incident. Written reports,
satisfactory in form and content to Company shall be submitted by Contractor
within forty-eight (48) hours after each incident.     6.3   Contractor shall
maintain, in form and content approved by Company, accident, injury, and illness
statistics which shall be available for inspection by, and submitted to, Company
upon its written request.     6.4   Contractor shall keep Fabrication Facility
and the vicinity thereof clean and free of any debris and rubbish caused by the
Work and on completion of the Work, shall leave such premises clean and ready
for use. Areas used for the purposes of material/equipment lay-down, temporary
facilities, storage and the like shall be restored to the condition existing
prior to Contractor’s occupation.

7.0   SUBCONTRACTS AND PURCHASE ORDERS

  7.1   As used in this Contract, the term “subcontract” shall also include
purchase orders and rental agreements for materials or equipment, and the term
“subcontractor” shall also include vendors or suppliers of such material or
equipment.     7.2   Contractor shall not subcontract performance of all or any
portion of the Work under this Contract without first notifying Company of the
intended subcontracting and obtaining Company acceptance in writing of the
subcontracting and the subcontractor. If requested by Company, Contractor shall
furnish Company a copy of the proposed subcontract for Company review of the
terms and conditions thereof and shall not execute such subcontract until
Company has accepted such terms. Failure of Contractor to comply with this
Section may be deemed by Company to be a material breach of this Contract.    
7.3   Contractor guarantees that its subcontractors will comply fully with the
terms of this Contract applicable to the portion of the Work performed by them.
If any portion of the Work which has been subcontracted by Contractor is not
prosecuted in accordance with this Contract, on request of Company, the
subcontractor shall be replaced and shall not be employed again on the Work.    
7.4   Contractor shall include a provision in every subcontract that it places
authorizing assignment of such subcontract to Company or Owner without requiring
further consent from such subcontractor or supplier.     7.5   Company shall
have the right from time to time to contact Contractor’s subcontractors to
discuss their progress.     7.6   Contractor shall not be relieved of its
responsibility for the Work by virtue of any subcontracts it may place
regardless of Company’s acceptance of such subcontract.     7.7   The United
Nations Convention on Contracts for the International Sale of Goods does not
apply to this Contract and shall be disclaimed and excluded from any
subcontracts placed by Contractor.

8.0   TERMINATION

  8.1   Company may terminate performance of work under this contract in whole
or, from time to time, in part, if —

Contract Management
Page 6 of 33

 



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101

Project Name: ACP PROJECT
   

  8.1.1   Company determines that a termination is in the Owner’s interest
(Termination for the convenience of Company); or     8.1.2   The Contractor
defaults in performing this contract and fails to cure the default within
10 days (unless extended by the Company) after receiving a notice specifying the
default. “Default” includes failure to make progress in the work so as to
endanger performance.

  8.2   The Company shall terminate by delivering to the Contractor a Notice of
Termination specifying whether termination is for default of the Contractor or
for convenience of Company, the extent of termination, and the effective date.
If, after termination for default, it is determined that the Contractor was not
in default or that the Contractor’s failure to perform or to make progress in
performance is due to causes beyond the control and without the fault or
negligence of the Contractor as set forth in the Delays clause, the rights and
obligations of the parties will be the same as if the termination was for the
convenience of Company.     8.3   After receipt of a Notice of Termination, and
except as directed by the Company, the Contractor shall immediately proceed with
the following obligations, regardless of any delay in determining or adjusting
any amounts due under this clause:

  8.3.1   Stop work as specified in the notice.     8.3.2   Place no further
subcontracts or orders (referred to as subcontracts in this clause), except as
necessary to complete the continued portion of the contract.     8.3.3  
Terminate all subcontracts to the extent they relate to the work terminated.
Alternatively, Company may, in its sole discretion, require that contracts
between Contractor and any such subcontractor be assigned to Owner or Company,
and Contractor hereby authorizes and consents to any such assignment.     8.3.4
  Assign to Company, as directed by the Company, all right, title, and interest
of the Contractor under the subcontracts terminated, in which case Company shall
have the right to settle or to pay any termination settlement proposal arising
out of those terminations.     8.3.5   With approval or ratification to the
extent required by the Company, settle all outstanding liabilities and
termination settlement proposals arising from the termination of subcontracts,
the cost of which would be reimbursable in whole or in part, under this
contract; approval or ratification will be final for purposes of this clause.  
  8.3.6   Transfer title (if not already transferred) and, as directed by the
Company, deliver to Company —

  a.   The fabricated or unfabricated parts, work in process, completed work,
supplies, and other material produced or acquired for the work terminated;    
b.   The completed or partially completed plans, drawings, information, and
other property that, if the contract had been completed, would be required to be
furnished to Company; and     c.   The jigs, dies, fixtures, and other special
tools and tooling acquired or manufactured for this contract, the cost of which
the Contractor has been or will be reimbursed under this contract.

  8.3.7   Complete performance of the work not terminated.

Contract Management
Page 7 of 33

 



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101

Project Name: ACP PROJECT
   

  8.3.8   Take any action that may be necessary, or that the Company may direct,
for the protection and preservation of the property related to this contract
that is in the possession of the Contractor and in which Company has or may
acquire an interest.     8.3.9   Use its best efforts to sell, as directed or
authorized by the Company, any property of the types referred to in subparagraph
8.3.6 of this clause; provided, however, that the Contractor (i) is not required
to extend credit to any purchaser and (ii) may acquire the property under the
conditions prescribed by, and at prices approved by, the Company. The proceeds
of any transfer or disposition will be applied to reduce any payments to be made
by Company under this contract, credited to the price or cost of the work, or
paid in any other manner directed by the Company.     8.3.10   The Contractor
shall submit complete termination inventory schedules no later than 60 days from
the effective date of termination, unless extended in writing by the Company
upon written request of the Contractor within this 60-day period.     8.3.11  
The Contractor may submit to the Company a list, certified as to quantity and
quality, of termination inventory not previously disposed of, excluding items
authorized for disposition by the Company. The Contractor may request Company to
remove those items or enter into an agreement for their storage. Within 15 days,
Company will accept the items and remove them or enter into a storage agreement.
The Company may verify the list upon removal of the items, or if stored, within
45 days from submission of the list, and shall correct the list, as necessary,
before final settlement.     8.3.12   After termination, the Contractor shall
submit a final termination settlement proposal to the Company in the form and
with the certification prescribed by the Company. The Contractor shall submit
the proposal promptly, but no later than 90 days from the effective date of
termination, unless extended in writing by the Company upon written request of
the Contractor within this 90 day period. However, if the Company determines
that the facts justify it, a termination settlement proposal may be received and
acted on after 90 day or any extension. If the Contractor fails to submit the
proposal within the time allowed, the Company may determine, on the basis of
information available, the amount, if any, due the Contractor because of the
termination and shall pay the amount determined.     8.3.13   Subject to
paragraph 8.3.12 of this clause, the Contractor and the Company may agree on the
whole or any part of the amount to be paid (including an allowance for fee)
because of the termination. The contract shall be amended, and the Contractor
paid the agreed amount.     8.3.14   If the Contractor and the Company fail to
agree in whole or in part on the amount of costs and/or fee to be paid because
of the termination of work, the Company shall determine, on the basis of
information available, the amount, if any, due the Contractor, and shall pay
that amount, which shall include the following:

  a.   All costs reimbursable under this contract, not previously paid, for the
performance of this contract before the effective date of the termination, and
those costs that may continue for a reasonable time with the approval of or as
directed by the Company; however, the Contractor shall discontinue these costs
as rapidly as practicable.     b.   The cost of settling and paying termination
settlement proposals under terminated subcontracts that are properly chargeable
to the terminated portion of the contract if not included in subparagraph
8.3.14.(a) of this clause.

Contract Management
Page 8 of 33

 



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101

Project Name: ACP PROJECT
   

  c.   The reasonable costs of settlement of the work terminated, including —

  (i.)    The termination and settlement of subcontracts (excluding the amounts
of such settlements); and     (ii.)    Storage, transportation, and other costs
incurred, reasonably necessary for the preservation, protection, or disposition
of the termination inventory. If the termination is for default, no amounts for
the preparation of the Contractor’s termination settlement proposal may be
included.

  d.   A portion of the fee payable under the contract, determined as follows:

  (i.)    If the contract is terminated for the convenience of Company, the
settlement shall include a percentage of the fee equal to the percentage of
completion of work contemplated under the contract, but excluding subcontract
effort included in subcontractors’ termination proposals, less previous payments
for fee.     (ii.)    If the contract is terminated for default, the total fee
payable shall be such proportionate part of the fee as the total number of
articles (or amount of services) delivered to and accepted by Company is to the
total number of articles (or amount of services) of a like kind required by the
contract.

  e.   If the settlement includes only fee, it will be determined under
subparagraph 8.3.14(d) of this clause.

  8.3.15   The Contractor shall have the right of appeal from any determination
made by the Company under paragraph 8.3.12 or 8.3.14 of this clause, except that
if the Contractor failed to submit the termination settlement proposal within
the time provided in paragraph 8.3.12 and failed to request a time extension,
there is no right of appeal. If the Company has made a determination of the
amount due under paragraph 8.3.12 or 8.3.14 of this clause, Company shall pay
the Contractor —

  a.   The amount determined by the Company if there is no right of appeal or if
no timely appeal has been taken; or

  b.   The amount finally determined on an appeal.

  8.3.16   In arriving at the amount due the Contractor under this clause, there
shall be deducted:

  a.   All unliquidated advance or other payments to the Contractor, under the
terminated portion of this contract;

  b.   Any claim which Company has against the Contractor under this contract;
and

  c.   The agreed price for, or the proceeds of sale of materials, supplies, or
other things acquired by the Contractor or sold under this clause and not
recovered by or credited to Company.

  8.3.17   The Contractor and Company must agree to any equitable adjustment in
fee for the continued portion of the contract when there is a partial
termination. The Company shall amend the contract to reflect the agreement.

  a.   Company may, under the terms and conditions it prescribes, make partial
payments and payments against costs incurred by the Contractor for the
terminated portion of the contract, if the Company believes the total of these
payments will not exceed the amount to which the Contractor will be entitled.

Contract Management
Page 9 of 33

 



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101
Project Name: ACP PROJECT
   

  b.   If the total payments exceed the amount finally determined to be due, the
Contractor shall repay the excess to Company upon demand.

9.0   STOP WORK ORDERS       Upon failure of Contractor or its subcontractors to
comply with any of the requirements of this Contract, Company shall have the
authority to stop any operations of Contractor or its subcontractors affected by
such failure until such failure is remedied or to terminate this Contract in
accordance with Article 8.0. No part of the time lost due to any such stop work
orders shall be made the subject of a claim for extension of time or for
increased costs or damages by Contractor. Any cost delta resulting from a stop
work issued hereunder would be performed at cost only with no additional fee.  
10.0   SCHEDULING, REPORTING AND COORDINATION

  10.1   Contractor shall schedule and coordinate the details of the Work being
performed to meet the schedule requirements set forth in Part I of this
Contract. Within thirty (30) calendar days after award of this Contract and
before submittal of the first invoice, Contractor shall submit to Company for
approval, a detailed schedule showing the sequence in which Contractor proposes
to perform the Work, the start and completion dates of all separable portions of
the Work, manpower forecasts, materials procurement and delivery plans and any
other information specified by Company. Contractor agrees to adhere to the
schedule approved by Company and attend and participate in scheduled progress
and coordination meetings called by Company.     10.2   During the performance
of Work, Contractor shall submit to Company periodic progress reports on the
actual progress and updated schedules as may be required by this Contract or
requested by Company. In the event Contractor’s performance of the Work is not
in compliance with the schedule established for such performance, Company may,
in writing, require the Contractor to submit its plan for schedule recovery, or
specify in writing the steps to be taken to achieve compliance with such
schedule, and/or exercise any other remedies under this Contract. Contractor
shall thereupon take such steps as may be directed by Company or otherwise
necessary to improve its progress.     10.3   Contractor recognizes that
Company, Owner, other contractors and subcontractors may be working concurrently
at the Fabrication Facility. Contractor agrees to cooperate with Company, Owner
and other contractors so that the project as a whole will progress with a
minimum of delays. Company reserves the right to direct Contractor to schedule
the order of performance of its Work in such manner as not to interfere with the
performance of others.     10.4   If any part of Contractor’s Work is dependent
upon the quality and/or completeness of work performed under another contract,
Contractor shall inspect such other work and promptly report to Company any
defects therein which render such work unsuitable for the proper execution of
the Work under this Contract.

11.0   OVERTIME       RESERVED

Contract Management
Page 10 of 33



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101
Project Name: ACP PROJECT
   

12.0   DELAYS

  12.1   In the event Contractor, Company or Owner is delayed in performing any
of their respective obligations in this Contract and such delay is caused by
acts of God, war, riots, civil insurrection, acts of the public enemy,
accidents, acts of civil or military authority, fires, floods, or earthquakes,
beyond the reasonable control of the party delayed, such delay will be excused
and the period of such delay will be added to the time for performance of the
obligation delayed. In the event any delay due to the foregoing causes or events
occurs or is anticipated, the party delayed or anticipating delay shall promptly
notify the other party in writing of such delay or expected delay and the cause
and estimated duration of such delay. In the event of a delay due to the
foregoing causes or events, the party delayed shall exercise due diligence to
shorten and avoid the delay and shall keep the other party advised as to the
continuance of the delay and steps taken to shorten or terminate the delay.    
12.2   Contractor shall, within five (5) working days of the commencement of any
delay, give to Company written notice thereof and of the anticipated effects
thereof. Within two (2) working days of the termination of any delay, Contractor
shall file a written notice with Company specifying the actual duration of the
delay. If Company determines that a delay was beyond the control and without the
fault or negligence of Contractor or its subcontractors and not foreseeable by
Contractor at the effective date of this Contract, Company shall determine the
duration of the delay and shall extend the time of performance of this Contract
thereby.     12.3   Contractor shall not be entitled to, and hereby expressly
waives recovery of, any damages for lost profits suffered by reason of delays of
any nature,

13.0   POSSESSION PRIOR TO COMPLETION       Company and Owner shall have the
right to move into, take control, and utilize Contractor’s Fabrication and
Storage Facilities and the right to take possession of or use any completed or
partially completed part of Contractor’s Work as Company or Owner deem necessary
for their operations. In the event Company or Owner desire to exercise the
foregoing right, Company will so notify Contractor in writing. Such possession
or use shall not constitute acceptance of Contractor’s Work. Company or Owner
may, in its sole discretion, require that the Fabrication Facility lease between
Contractor and the Fabrication Facility Landlord be assigned to Owner or
Company, and Contractor hereby authorizes and consents to any such assignment.  
14.0   NOTICE OF COMPLETION AND FINAL ACCEPTANCE

  14.1   When Contractor deems the Work fully completed, including satisfactory
completion of such inspections, tests and documentation as are specified in this
Contract, Contractor shall, within ten (10) working days thereafter, give a
written Notice of Completion of the Work to Company, specifying the Work
completed and the date it was completed. Within thirty (30) calendar days after
receipt of said Notice of Completion, Company may inspect the Work and shall
either reject the Notice of Completion and specify defective or uncompleted
portions of the Work, or shall give the Contractor a written Notice of
Acceptance of the Work for the purpose of final acceptance only.     14.2   In
the event Company rejects the Notice of Completion and specifies defective or
uncompleted portions of the Work, Contractor shall within five (5) working days
provide for Company review and approval, a schedule detailing when all defects
will be corrected and/or the Work will be completed and shall proceed to remedy
such defective and uncompleted portions of the Work. Thereafter, Contractor
shall again give Company a written Notice of Completion of the Work, specifying
a new date for the completion of the Work based upon the date such defective or

Contract Management
Page 11 of 33



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101
Project Name: ACP PROJECT
   

      uncompleted portions of the Work were corrected. The foregoing procedure
shall apply again and successively thereafter until Company has given Contractor
written Notice of Acceptance.     14.3   Any failure by Company to inspect or to
reject the Work or to reject Contractor’s Notice of Completion as set forth
above, shall not be deemed to be acceptance of the Work nor imply acceptance of,
or agreement with, said Notice of Completion.

15.0   CHANGES

  15.1   The Scope of Work shall be subject to change by additions, deletions or
revisions thereto by Company. Contractor will be notified of such changes by
receipt of additional and/or revised drawings, specifications, exhibits or other
written notification.     15.2   If, upon receipt of any notification,
Contractor considers that a change is involved that could affect its costs of
performing the Work or upon the schedule for performance of the Work, Contractor
is obligated to inform Company within ten (10) working days of Contractor
receiving the notification. Unless Contractor notifies Company in accordance
with this Section, Contractor is obliged to perform the Work in accordance with
the change and will be reimbursed at cost plus no additional fee.     15.3  
Contractor shall submit to Company within thirty (30) working days after
submission of the notification from Contractor required under Section 15.2,
above, a detailed takeoff with supporting calculations and pricing for the
change, together with any requested adjustments in the schedule. The pricing
shall be itemized as required by Company and shall be in sufficient detail to
permit an analysis of all labor, material and equipment and shall cover all work
involved in the change, whether such work was deleted, added or modified.
Amounts related to subcontracts shall be supported in similar detail. Any
adjustments to the schedule must be accompanied by a revised version of the
detailed schedule, agreed in accordance with Section 10.1 demonstrating that any
proposed changes to the schedule have been caused by the change and have
affected a critical path on such previously agreed detailed schedule.     15.4  
If Contractor does not provide the detailed take-off to Company, within the time
allowed by Section 15.3, Contractor will have waived any right to additional fee
for the change.     15.5   Contractor shall not perform changes in the Work in
accordance with Section 15.1 until Company and Owner have approved in writing
the pricing for the change and any adjustment in the schedule for performance of
the Work, except as set forth in Sections 15.4 and 15.6. Upon receiving such
written approval from Company and Owner, Contractor shall diligently perform the
change in strict accordance with this Contract.     15.6   Notwithstanding
Section 15.5 Company may expressly authorize Contractor in writing to perform
the change prior to such approval by Company and Owner. Contractor shall not
suspend performance of this Contract during the review and negotiation of any
change, except as may be directed by Company pursuant to Article 16.0,
Suspension of Work. In the event Company, Owner and Contractor are unable to
reach timely agreement regarding any change, Contractor shall then comply with
Article 18.0, Claims.     15.7   Contractor shall not comply with oral changes
in the Work. If Contractor believes that any oral notice or instruction received
from Company will involve a change in the cost, time to perform or integrity of
the Work, it shall require that the notice or instruction be given in writing
and shall comply with the provisions of Sections 15.2, 15.3, 15.5 and 15.6. Any
costs incurred by Contractor to perform oral changes shall be for Contractor’s
account, and Contractor waives any

Contract Management
Page 12 of 33



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101
Project Name: ACP PROJECT
   

      and all rights to claim from Company or Owner for such costs or additional
time to perform the Work as a result of compliance by Contractor with such oral
changes.

16.0   SUSPENSION OF WORK

  16.1   Company may, at any time and from time to time, by written notice to
Contractor, suspend further performance of all or any portion of the Work by
Contractor. Said notice of suspension shall specify the date of suspension and
the estimated duration of the suspension. Such suspensions shall not exceed one
hundred eighty (180) consecutive calendar days each nor aggregate more than two
hundred seventy (270) calendar days. Upon receiving any such notice of
suspension, Contractor shall promptly suspend further performance of the Work to
the extent specified, and during the period of such suspension shall properly
care for and protect all Work in progress and materials, supplies, and equipment
Contractor has on hand for performance of the Work. Upon the request of Company,
Contractor shall promptly deliver to Company copies of outstanding subcontracts
of Contractor and shall take such action relative to such subcontracts as may be
directed by Company. Contractor shall use its best efforts to utilize its
material, labor and equipment in such a manner as to mitigate costs associated
with suspension. Company may at any time, withdraw the suspension of performance
of the Work as to all or part of the suspended Work by written notice to
Contractor specifying the effective date and scope of withdrawal, and Contractor
shall resume diligent performance of the Work for which the suspension is
withdrawn on the specified effective date of withdrawal.     16.2   If
Contractor believes that any such suspension or withdrawal of suspension
justifies modification of the Contract Price, Contractor shall comply with the
provisions of the procedure set forth in Article 15.0, Changes. Contractor’s
final claim for modification of the Contract Price shall substantiate
Contractor’s increased costs for such suspension or withdrawal of suspension,
with documents satisfactory to Company. Upon Company’s verification and approval
of such additional costs, Contractor and Company shall agree upon an adjustment
in the Contract Price, based upon such verified and approved additional costs as
full settlement to Contractor for the suspension or withdrawal of suspension.
Contractor shall not be entitled to any prospective profits or any damages
because of such suspensions or withdrawals of suspension.

17.0   TERMINATION AT COMPANY’S OPTION       RESERVED   18.0   CLAIMS

  18.1   If, for any reason, Contractor considers that a change event has
occurred pursuant to which it has a right to claim compensation from Company or
an extension to the schedule, Contractor shall notify Company in writing of the
existence of such claim within five (5) working days of the Parties’ failure to
reach a timely agreement pursuant to Section 15.6 for changes or from the
occurrence of the event in question for other claims. Within ten (10) days of
giving such a notification, Contractor shall submit to Company the proposed cost
and schedule effect of the change. In this respect, Contractor shall comply with
the provisions of Section 15.3. Contractor shall substantiate its claim with
payroll documents, paid invoices, receipts, records of performance and other
documents satisfactory to Company and subject to its verification. Neither
Company nor Owner shall be liable for, and Contractor hereby waives, any claim
or potential claim of Contractor which was not reported by Contractor in
accordance with the provisions of this Article, regardless of the cause
including the negligence of Company and Owner.

Contract Management
Page 13 of 33



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101
Project Name: ACP PROJECT
   

  18.2   Company will determine the extent, if any, to which the Contract Price
is to be changed by reason of the claim and the extent to which the schedule is
to be changed by reason of the claim. Company will advise Contractor of the
result of this determination and will issue a Contract modification accordingly.
If Contractor disputes Company’s determination and notifies Company within five
(5) working days of receiving it, Contractor may seek to resolve the dispute in
accordance with Article 42. If Contractor elects to proceed pursuant to
Article 42, Contractor agrees to limit its claim to the amount claimed by it in
accordance with Section 18.1. In no event shall any work be halted, whether or
not the claim can be resolved to Contractor’s satisfaction, and Contractor shall
be bound by the terms and conditions of this Contract to prosecute the Work
without delay to its successful completion.     18.3   The following shall not
constitute changes and Contractor has no right to make any claim in relation
thereto:-

  18.3.1   Instructions, interpretations, decisions or acts by Company which
are:

  a.   to correct errors, omissions, poor engineering, defective workmanship or
other failure of the Contractor to comply with the Contract; or     b.   to
remedy a delay in the performance of Contractor’s work or any additional work
caused by Contractor.

  18.3.2   Any work performed by Contractor required by Company comments to
Contractor’s submittals, to the extent that such comments are consistent with
the Contract.

  18.4   If Contractor fails to follow the requirements of Section 18.1, it
shall have waived any right to make any claim in respect of the change events
referred to in Section 18.1, except that nothing herein shall be construed as
otherwise affecting Contractor’s right of payment under the provisions contained
in PART II COMMERCIAL TERMS. Contractor’s sole remedy in respect of any claim
will be as provided in Section 18.2. No claim by Contractor in relation to
events referred to in Section 18.1 shall be allowed after final payment is made
pursuant to the provisions set forth in Article 41.0.     18.5   Company shall
not be bound to any adjustments in the Contract Price or scheduled time unless
expressly agreed to by Company in writing.

19.0   PROTECTION OF MATERIALS, EQUIPMENT AND WORK

  19.1   Contractor shall at all times, in accordance with the best practices
and at no additional cost to Company or Owner, preserve and protect material and
equipment used by Contractor in the execution of the Work from damage or loss
due to weather, fire, theft, unexplained disappearance or other similar
casualty.     19.2   Contractor shall at all times, in accordance with the best
practices and at no additional cost to Company or Owner, protect from damage due
to Contractor’s operations, equipment and materials (whether stored or
installed), paving, structures and any and all other items on the Fabrication
and Storage Facility belonging to Owner, Company or others.

20.0   CONTRACTOR’S FABRICATION EQUIPMENT       Fabrication equipment obtained
or furnished by Contractor which is to be used by Contractor at the Fabrication
and Storage Facility shall be in first-class operating condition, safe, fit for
the uses for which

Contract Management
Page 14 of 33



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101
Project Name: ACP PROJECT
   

    intended, and suitable for the safe, legal and efficient performance of the
Work. Such equipment shall be subject to inspection from time to time by
Company.       Any such equipment of Contractor which is rejected by Company as
not conforming with the foregoing shall be promptly removed by Contractor and
replaced with equipment acceptable to Company, without delaying the schedule for
performance of the Work by Contractor.   21.0   CONTRACTOR’S SHIPMENTS

  21.1   Contractor shall be responsible for arranging all shipments of
Contractor supplied materials and equipment to the Fabrication and Storage
Facility and shall consign such shipments to itself as Consignee at the project
shipping address, freight fully prepaid. Contractor shall be responsible for
making demurrage agreements and settlement with carriers for its shipments.

      Contractor shall advise Company, in writing, in advance of major shipments
of materials and equipment and shall coordinate with Company the arrival,
unloading and release of carriers’ equipment. Contractor shall promptly unload
its shipments and promptly release carrier’s equipment.         In the event
Contractor may be unable to promptly unload its shipment, Contractor shall
notify Company of such inability not less than ten (10) working days in advance
of arrival. Company, at its option, may unload or make arrangements for others
to unload such shipments for Contractor.

22.0   CONTROL OF COMPANY FURNISHED MATERIALS

  22.1   Materials and equipment furnished by Company or Owner shall be received
by Contractor in the presence of Company authorized representative and
quantities thereof shall be checked jointly by Contractor and Company. The
delivery and acceptance of all such materials and equipment shall be recorded in
writing, and Contractor shall evidence receipt and acceptance of such materials
and equipment by signing forms satisfactory to Company.     22.2   Contractor
shall carefully note any visible damage to Company or Owner furnished materials
and equipment prior to Contractor’s acceptance of delivery. After Contractor has
accepted delivery of such materials and equipment, Contractor shall assume full
responsibility for any loss of or damage to such materials and equipment.
Contractor shall notify Company of any materials and equipment supplied to
Contractor by Company or Owner which are surplus and shall cooperate with
Company and Owner in the disposition of such surplus as directed by Company.    
22.3   Contractor shall notify Company of any lack of, or requirement for,
materials and equipment required under this Contract to be supplied by Company
or Owner in sufficient time for Company or Owner to furnish said materials or
equipment in advance of Contractor’s need. In the event of misfit of Company or
Owner furnished materials or equipment, Contractor shall promptly notify Company
of such misfit. Contractor shall take all reasonable steps to avoid standby time
due to such misfit or lack of Company or Owner furnished materials or equipment
and to continue progress of other portions of Work pending correction of such
misfit and/or the furnishing of materials or equipment.

23.0   CARE, CUSTODY, CONTROL AND TITLE TO MATERIALS AND EQUIPMENT

  23.1   Good and clear title to all materials and equipment furnished by
Contractor under this Contract for the Work shall, except as expressly provided
otherwise, elsewhere in this Contract, pass to Owner upon completion of the
Work. Contractor shall ensure that subcontractors from whom

Contract Management
Page 15 of 33



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101
Project Name: ACP PROJECT
   

      Contractor obtains materials and equipment do not retain, encumber or
reserve title to such items, and Contractor shall defend, indemnify and hold
Company and Owner harmless from any such claims by its subcontractors.     23.2
  Notwithstanding the provisions of Section 23.1, the care, custody and control
of Contractor’s Work shall remain with Contractor until such Work has been
accepted in writing by Company and shall thereupon pass to Owner unless Company
or Owner notify Contractor in writing that such care, custody, and control is
assumed by Owner at an earlier date. The taking of possession of such Work
pursuant to Article 13.0, Possession Prior to Completion, shall not constitute
the assumption of care, custody and control of such Work until such time as such
Work has either been accepted in writing by Company or Contractor has been
notified as set forth herein.     23.3   Contract revenues representing payments
to subcontractors shall not be considered to be earned by Contractor unless and
until Contractor has paid the current invoices of such subcontractor. In the
event Company or Owner determines, in its sole discretion, that Contractor has
become insolvent or is in danger of becoming insolvent, then Company or Owner is
authorized, but not required, to make direct payment to Contractor’s
subcontractors with respect to any current or past-due invoices then
outstanding. Alternatively, Company may, in its sole discretion, require that
contracts between Contractor and any such subcontractor be assigned to Owner or
Company, and Contractor hereby authorizes and consents to any such assignment.
Owner and Company shall be entitled to full credit against any obligations to
Contractor for any payments made to any subcontractor under this Section 23.3,
whether made pursuant to assigned subcontracts or otherwise. Title to any
materials or equipment for which such direct payment is made shall pass directly
from such subcontractor to Owner.

24.0   CONTRACTOR’S PERSONNEL

  24.1   At all times during the course of the Work, Contractor shall provide at
the Fabrication and Storage Facility a qualified, competent and responsible key
personnel who shall be satisfactory to Company. The key personnel shall have
authority to represent Contractor and directions given to him shall be binding
on Contractor. Upon Company’s written request, Contractor shall give the
supervisor, in writing, complete authority to act on behalf of, and to bind
Contractor in all matters pertaining to the Work and this Contract. Contractor
shall furnish Company a copy of the authorization. Contractor shall not transfer
or remove any of its supervisory or key personnel from performance of Work
without the prior written approval of Company.     24.2   Any employee of
Contractor deemed by Company or Owner, in their reasonable judgment, to be
objectionable shall be removed from the Fabrication and Storage Facility
immediately upon Company request and shall be promptly replaced by Contractor at
no extra expense to Company or Owner. Contractor shall nevertheless retain all
authority and control over its employees, including responsibility for all costs
arising from providing reasonable accommodations for its employees.     24.3  
If requested by Company, Contractor shall furnish it with the names and
addresses of Contractor’s subcontractors, field employees of Contractor and its
subcontractors, and others who have performed or are performing the Work
hereunder.     24.4   The US Government requires that any and all Contractor
personnel who perform work on the USEC ACP project shall be US Citizens.
Therefore, within seven (7) days from award of this contract, Contractor shall
submit a listing of its employees who are assigned duties directly supporting
the contract, certifying that they are in fact US Citizens or Nationals. The
listing shall include employees name, address, telephone number and the source
document relied upon to prove US citizenship. A copy of the employee’s US
Passport, birth certificate or Naturalization

Contract Management
Page 16 of 33



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101
Project Name: ACP PROJECT
   

      certificate are acceptable source documents. A Form I-9 is not an
acceptable source document. Source documentation of US citizenship held by the
Contractor is subject to audit.

25.0   EMPLOYMENT CERTIFICATIONS AND PRACTICES

  25.1   Contractor certifies that it has an affirmative action policy ensuring
equal employment opportunity without regard to race, color, national origin,
sex, age, religion or handicap, that it maintains no employee facilities
segregated on the basis of race, color, religion or national origin and that it
is not debarred or suspended from being awarded federal or federally assisted
contracts.     25.2   If applicable to this Contract, the following laws, orders
and regulations, as amended, are hereby incorporated by reference: Executive
Order 11246; Vietnam Era Veterans Readjustment Act; Rehabilitation Act of 1973;
Veterans Compensation, Education and Employment Act; 41 CFR 60-1.4 (Equal
Employment Opportunity); 41 CFR 60-250.4 (Veterans Affirmative Action); 41 CFR
60-741.4 (Handicap Affirmative Action); 41 CFR 601.40 (Affirmative Action
Plans); 41 CFR 601.7 (EE01 Reports); 41 CFR 61650 (Veterans Employment
Reports).Upon request of Company, Contractor will furnish it with a certificate
satisfactory in form to Company that goods furnished by Contractor in
performance of this Contract were produced in full compliance with the
requirements of Sections 6, 7, and 12 of the Fair Labor Standards Act of 1938,
as amended, and the regulations and orders of the U.S. Department of Labor
issued under Section 14 thereof.     25.3   Notification and Indemnification
Obligations with Respect to Section 211 of the Energy Reorganization Act of
1974, as amended (the “ERA”).

  25.3.1   Section 211 of the ERA, and 10 CFR Section 76.7 (applicable to
item/services provided in support of operations at a gaseous diffusion plant),
10 CFR Section 70.7 of the NRC regulations (applicable to Work in support of the
Plant) and 10 CFR Part 708 of the DOE regulations (applicable to item/services
provided in support of USEC’s centrifuge demonstration project), implementing
Section 211, as applicable, applies to the performance of Work under this
Agreement. Contractor acknowledges its obligation to comply with the
requirements of Section 211 of the ERA, and the applicable regulations (10 CFR
Section 76.7 or 10 CFR Section 70.7 of the NRC regulations or 10 CFR Part 708).
The Contractor represents and warrants that the management and supervisory
personnel assigned to this Agreement are familiar with the requirements imposed
under Section 211 of the ERA and the NRC regulations implementing Section 211.
The Contractor also recognizes its obligation to ensure that any subcontractor
engaged in connection with the performance of this Agreement comply with the
requirements of Section 211 and the NRC regulations implementing Section 211.  
  25.3.2   In the event that an employee of the Contractor, or an employee of
any subcontractor, files a complaint with the U.S. Department of Labor (the
“DOL”) alleging that the Contractor, or any of its subcontractors, violated the
requirements of Section 211 of the ERA with respect to such employee while he or
she was performing any of the Work in connection with this Agreement, the
Contractor shall promptly notify the Owner’s Representative of the filing of
such complaint, and shall keep the Owner’s Representative apprised of the status
of the complaint itself and all material developments in any DOL or judicial
proceedings related to the complaint.     25.3.3   In the event that Contractor
becomes aware of an allegation of retaliation or safety raised to the NRC or
DOE, Contractor shall promptly notify the Owner’s Representative of the filing
of such allegation, and shall keep the Owner’s Representative apprised of

Contract Management
Page 17 of 33



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101
Project Name: ACP PROJECT
   

      the status of the allegation itself and all material developments in any
NRC, DOE or judicial proceedings related to the allegation.     25.3.4   The
Contractor further agrees to indemnify and hold the Owner harmless against any
and all costs, losses, claims, damages, liabilities, civil penalties and
expenses, including reasonable attorneys’ fees, imposed upon or incurred by the
Owner in connection with (A) any DOL proceeding brought against the Owner by an
employee or former employee of the Contractor, or any Subcontractor of the
Contractor, based upon the Contractor’s or its Subcontractor’s actual or alleged
violation of Section 211 with respect to such employee or former employee, (B)
any investigation or enforcement action by the NRC based upon such an actual or
alleged violation of Section 211 or applicable regulations (10 CFR Section 76.7,
10 CFR Section 70.7 or 10 CFR Part 708); and (C) any civil action brought
against the Owner based upon the Contractor’s, or its Subcontractor’s, actual or
alleged violation of Section 211. Such costs, losses, claims, damages,
liabilities, civil penalties and expenses, including reasonable attorney’s fees,
shall not be recoverable from the Owner under any other provisions of this
Agreement.     25.3.5   Contractor employees working on the ACP Project may be
required to attend training on the Owner’s Employee Concerns Program. Contractor
employees are authorized access to, and use of, the Owner’s ECP. Contractor
shall afford all employees access to the Owner’s ECP at all reasonable times.
Any Contractor employee working on the ACP Project under this Agreement whose
employment is terminated prior to the completion of this Agreement may be
required to meet with the Owner’s ECP Manager, or his representative, prior to
departure from the ACP Project so that the employee may raise any concerns.    
25.3.6   Contractor shall maintain records of all adverse employment actions
taken against employees working under this Agreement and shall make these
records available to the Owner upon reasonable request consistent with
applicable federal and state laws.     25.3.7   The Contractor further agrees to
pass the requirements imposed by this Section through to its subcontractors by
including a provision similar to this Section in all Subcontracts for the
performance of any of the Work; provided that this requirement may be waived in
writing by the Contractor for specific subcontractors upon the submission of
written notice to the Owner’s Representative advising him/her of such waiver and
the basis therefore.     25.3.8   Contractor shall notify the Owner’s
Representative if any Contractor employee is subject to an NRC or DOE Order or
enforcement action. The Owner reserves the right to determine that the employee
may not be used in the performance of this Agreement.

26.0   WORK RULES       Contractor shall comply strictly with Company and
Owner’s rules governing the conduct of Contractor and Contractor’s employees,
agents and subcontractors at and about the Fabrication and Storage Facility.
Contractor agrees that it shall ensure that its supervisory personnel,
employees, agents and subcontractors at the Fabrication and Storage Facility
comply strictly with such rules. Company and Owner reserve the right to, from
time to time, revise any such rules, and Contractor shall comply fully with such
rules as revised in accordance with the foregoing provisions.

Contract Management
Page 18 of 33



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101
Project Name: ACP PROJECT
   

27.0   INDEMNITY

  27.1   Contractor agrees to defend, indemnify and hold harmless Company and
Owner, the affiliated companies of each, and their directors, officers,
employees, agents and representatives, from and against all claims, demands,
causes of action, liability, loss or expense arising from or relating to any
actual or asserted.     27.2   Failure by Contractor to comply with any federal,
state, or local law, ordinance, regulation, rule or order, or with this
Contract. This Section includes, but is not limited to, fines or penalties by
government authorities and claims arising from Contractor’s actual or asserted
failure to pay taxes.     27.3   Violation or infringement of rights in any
patent, copyright, proprietary information, trade secret or other property right
caused or alleged to be caused by the use or sale of goods, materials,
equipment, methods, processes, designs or information furnished by Contractor or
its suppliers. Should any goods or services provided by Contractor become, or
appear likely to become, the subject of a claim of infringement of a patent,
copyright or other property right, Contractor shall, at Company’s option, either
procure for Company and Owner the right to continue using such goods or
services, replace same with equivalent, non-infringing goods or services, or
modify the goods or services so that the use thereof becomes non-infringing,
provided that any such modification or replacement is of equal quality and
provides equal performance to the infringing goods or services.         The
preceding paragraph shall not apply to any goods, or any part thereof,        
manufactured to designs furnished and required by Company, nor shall it apply to
claims that the sale or use of a process or use of a combination of the goods
supplied by Contractor hereunder with other goods infringes a patent, if such
process or other goods were not supplied by Contractor and Contractor’s
supplying of the goods hereunder does not constitute contributory patent
infringement.     27.4   Injury to or death of persons (including employees of
Company, Owner, Contractor and Contractor’s suppliers) or from damage to or loss
of property (including the property of Company or Owner) to the extent caused by
any acts or omissions of Contractor or its suppliers.     27.5   Contamination,
pollution, or public or private nuisance, arising directly or indirectly out of
this Contract or out of any acts or omissions by Contractor, its suppliers or
subsuppliers.     27.6   Contractor’s defense and indemnity obligations shall
apply regardless of whether the party to be indemnified was concurrently
negligent, whether actively or passively, excepting only where the injury, loss
or damage was caused by the negligence or willful misconduct of, or by defects
in design furnished by, the party to be indemnified, in which case each party
shall be responsible to the extent of its negligence. Contractor’s defense and
indemnity obligations shall include the duty to reimburse any attorneys’ fees
and expenses incurred by Company or Owner for legal action to enforce
Contractor’s indemnity obligations.     27.7   In the event that any indemnity
provisions in this Contract are contrary to the law governing this Contract,
then the indemnity obligations applicable hereunder shall be construed to apply
to the fullest extent allowed by applicable law.     27.8   With respect to
claims by employees of Contractor or its suppliers, the indemnity obligations
under this Contract shall not be limited by the fact of, amount, or type of
benefits or compensation payable by or for Contractor, its suppliers or
subsuppliers under any workers’ compensation, disability benefits, or other
employee benefits acts or regulations, and Contractor waives any limitations of
liability arising from workers’ compensation or such other acts or regulations.

Contract Management
Page 19 of 33



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101
Project Name: ACP PROJECT
   

  27.9   Contractor acknowledges specific payment of $10.00 incorporated into
the Contract Price as legal consideration for Contractor’s indemnities as may be
provided in this Contract.

28.0   SURETY INSTRUMENTS       If requested by Company, Contractor shall obtain
payment and performance bonds, each in an amount equal to one hundred percent
(100%) of the Contract Price. The bonds shall be written on forms satisfactory
to Company. Contractor’s bond sureties shall be only those approved by the
Department of Treasury, as indicated in Circular 570, “Companies Holding
Certificates of Authority as Acceptable Sureties on Federal Bonds and as
Acceptable Reinsuring Companies.”   29.0   CONTRACTUAL RELATIONSHIP      
Contractor represents that it is fully experienced and properly qualified to
perform the class of Work provided for herein, and that it is properly equipped,
organized and financed to perform such Work. Contractor represents that at the
time of submission of its quotation for performance of the Work, it was properly
licensed and qualified to do business in all governmental jurisdictions in which
the Work is to be performed. Upon written request by Company, Contractor shall
furnish to it such evidence as Company or Owner may require relating to the
Contractor’s ability to fully perform this Contract. Nothing contained in this
Contract or any subcontract awarded by Contractor shall create any contractual
relationship between any subcontractor and Company or Owner. Contractor agrees
that Contractor is an independent contractor and an employer subject to all
applicable unemployment compensation, occupational safety and health, workers’
compensation, or similar statutes so as to relieve Company or Owner of any
responsibility or liability for treating Contractor’s employees as employees of
Company or Owner for the purpose of their safety or of keeping records, making
reports or paying of any payroll taxes or contribution; and Contractor agrees to
defend, indemnify and hold Company and Owner harmless and reimburse them for any
expense or liability incurred under said statutes in connection with employees
of Contractor, including a sum equal to any unemployment benefits paid to those
who were Contractor’s employees, where such benefit payments are charged to
Company or Owner under any merit plan or to Company’s or Owner’s reserve account
pursuant to any statute. Contractor further agrees, as regards the items set
forth below and for Work under this Contract, that it will keep and have
available all necessary records and make all payments, reports, collections and
deductions and otherwise do any and all things so as to fully comply with all
federal, state and local laws, ordinances and regulations as they affect
performance of this Contract, so as to fully relieve and protect Company and
Owner from any and all responsibility or liability therefore or in regard
thereto: (1) the production, purchase and sale, furnishing and delivering,
pricing, and use or consumption of materials, supplies and equipment; (2) the
hire, tenure or conditions of employment of employees and their hours of work
and rates of the payment of their work, and (3) the keeping of records, making
of reports, and the payment, collection and/or deduction of federal, state,
commonwealth and local taxes, contributions, pension funds, welfare funds, or
similar assessments.   30.0   PERMITS AND LICENSES       Contractor shall
promptly apply for and procure, without additional compensation, all permits
(except for such permits as may be specifically set forth as Company or Owner’s
responsibility elsewhere in this Contract), certificates and licenses required
by governmental authorities having jurisdiction over the Work, Contractor or the
location of the Work.   31.0   INDEPENDENT CONTRACTOR       Nothing in this
Contract shall be deemed to represent that Contractor or any of Contractor’s
employees or agents, are the agents, representatives or employees of Company or
Owner. Contractor shall be an

Contract Management
Page 20 of 33



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101
Project Name: ACP PROJECT
   

    independent contractor and shall have responsibility for and control over
the details and means for performing the Work, provided that Contractor is in
compliance with the terms of this Contract. Anything in this Contract which may
appear to give Company or Owner the right to direct Contractor as to the details
of the performance of the Work or to exercise a measure of control over
Contractor shall mean that Contractor shall follow the desires of Company or
Owner only as to the intended results of the Work.   32.0   PROPRIETARY
INFORMATION       Drawings, specifications, and other information obtained by
Contractor from Company or Owner in connection with the Work shall be held in
confidence by Contractor and shall not be disclosed to third parties or used by
Contractor for any purpose other than for the performance of Work or as
authorized in writing by Company. All such documents furnished by Company or
Owner to Contractor shall remain their property, and upon completion of the
Work, Contractor shall, as requested by Company, either destroy or return such
documents, including any copies thereof.   33.0   PUBLICITY       Contractor
shall not make news releases, publicize or issue advertising pertaining to the
Work or this Contract, without first obtaining the written approval of Company.
  34.0   OWNERSHIP AND USE OF DRAWINGS       Drawings, technical documents and
data prepared or developed by Contractor and furnished to Company in performance
of the Work, shall be the property of Owner and may be used by Company or Owner
without restriction.       All drawings and / or documents received or created
which have been identified or marked USEC or Company proprietary information,
must be returned no later than 30 days after completion of Contractor’s Scope of
Work.   35.0   ASSIGNMENTS       Contractor shall not assign this Contract
wholly or in part, voluntarily, by operation of law, or otherwise, without first
obtaining the written consent of Company. Any assignment of this Contract in
violation of the foregoing shall be, at the option of Company or Owner, void.
Subject to the foregoing, the provisions of this Contract shall extend to the
benefit of and be binding upon the successors and assigns of the parties hereto.
Owner reserves the right, at its sole option, to assign this Contract to Owner’s
affiliates or Owner’s designated agent.   36.0   LAWS AND REGULATIONS

  36.1   Contractor shall comply strictly with local, municipal, state, federal
and governmental laws, orders, codes and regulations applicable to Contractor’s
operations in the performance of the Work hereunder.     36.2   Contractor shall
not, under any circumstances apply to or enter into negotiations with any
governmental authority or agency for acceptance of variations from or revisions
to safety or health, or air, water or noise pollution laws or regulations
relating to this Contract, or to the performance thereof, without Company and
Owner’s prior written approval.

Contract Management
Page 21 of 33



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101
Project Name: ACP PROJECT
   

  36.3   Contractor certifies that it is in compliance, and shall at all times
remain in compliance, with all applicable anti-corruption and anti-bribery laws,
including but not limited to the U.S. Foreign Corrupt Practices Act of 1977, as
amended.     36.4   Contractor shall not, under any circumstances, cause or
permit, in connection with the Work to be performed hereunder, the discharge,
emission or release of any hazardous substance and/or waste, pollutant,
contaminant or other substance in violation of any applicable laws, rules or
regulations which are now or hereafter promulgated by any governmental
authorities having jurisdiction over the Work. Contractor shall comply with all
legal regulatory requirements applicable to the Work performed under this
Contract and shall be responsible for compliance with all hazardous waste,
health and safety, notice, training, and environmental protection laws, rules,
regulations and requirements. “Hazardous waste” includes all substances which
are or may be identified as such in 40 CFR. Part 261 or other applicable laws or
regulations. Contractor shall submit to Company material safety data sheets
(OSHA Form 20) as required by applicable regulation. As an inducement to award
of this Contract, Contractor warrants full compliance and that it will adhere to
all applicable project hazardous waste procedures and, if necessary, obtain or
arrange for, at its expense, all identification numbers, permits, applications
and other things required in connection with the activities under this Contract.
Contractor agrees that it will not store any hazardous wastes at the Fabrication
and Storage Facility for periods in excess of ninety (90) days or in violation
of the applicable storage limitations imposed by law, the Owner or Company,
whichever shall be more restrictive. Contractor further agrees that it will not
permit any accumulation in excess of the small quantity generator exclusion of
40 CFR Part 261, or other applicable law, as amended. Contractor agrees to take,
at its expense, all actions necessary to protect third parties, including
without limitation, employees and agents of Owner and Company from any exposure
to, or hazards of, hazardous and/or toxic wastes, or substances generated, or
utilized in Contractor’s operations. Contractor agrees to report to the
appropriate governmental agencies all discharges, releases and spills of
hazardous substances and/or wastes required to be reported by law and to
immediately notify Owner and Company of same. When shipping goods, Contractor
shall furnish: all appropriate shipping certification; labeling in compliance
with the Workplace Hazardous Materials Information System; Material Safety Data
Sheets in compliance with the Workplace Hazardous Materials Information System;
and instructions for shipping, safety, handling, exposure and disposal in a form
sufficiently clear for use by Company’s non-technical personnel and sufficiently
specific to identify all action which the user must take concerning the
material. The following certification must be made on the bill of lading: “This
is to certify that the above named articles are properly classified, described,
packaged, marked and labeled and are in proper condition for transportation
according to any applicable transportation regulations.”     36.5   This
Contract shall be subject to the law and jurisdiction of the State of Ohio,
unless expressly designated otherwise within this Contract.

37.0   EMERGENCY MEDICAL SERVICES       RESERVED   38.0   DOCUMENTATION AND
RIGHT OF AUDIT

  38.1   Where Contractor’s invoice includes compensation for Work performed at
a unit price, Contractor shall submit its determination of units of Work
performed, determined in accordance with the provisions of this Contract, and
substantiated by documents satisfactory in form and content to Company. Upon
verification by Company of said documents, Company will advise Contractor in
writing of either acceptance of Contractor’s determination of units or of
Company determination of such units. If Contractor believes that Company has
incorrectly determined the units of Work performed, Contractor shall comply with
the provisions of Article 18.0, Claims.

Contract Management
Page 22 of 33



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101
Project Name: ACP PROJECT
   

  38.2   Where Contractor’s invoice includes compensation for Work performed for
a reimbursable Contract Price, all costs, expenses and other amounts so invoiced
shall be substantiated and supported by equipment time slips, paid invoices,
time sheets, receipts and other documents satisfactory to and verified by
Company.     38.3   Contractor shall maintain for a period of two (2) years
after final payment under this Contract, all records and accounts pertaining to
Work performed by Contractor under this Contract for a unit price, a
reimbursable price, or otherwise authorized in writing by Company for
performance on a reimbursable basis. Company or Owner shall have the right to
audit, copy and inspect said records and accounts at all reasonable times during
the course of such Work and for the above two (2) year period for the purpose of
verifying units furnished and/or costs incurred, as applicable.

39.0   LIENS

  39.1   To the full extent permitted by applicable law, Contractor hereby
waives and releases any and all rights of mechanic’s lien and similar rights for
payment for services, labor, equipment, or materials furnished by Contractor in
performance of the Work and granted by law to persons supplying materials,
equipment, services and other things of value to improve or modify land or
structures hereon, which Contractor may have against Owner’s premises, property
belonging to Company and Owner, or to either of them, or funds payable by Owner
to Company.     39.2   Contractor shall at all times promptly pay for all
services, materials, equipment and labor used or furnished by Contractor in the
performance of the Work under this Contract and shall, to the fullest extent
allowed by law, at its expense keep Owner’s premises and all property belonging
to Company and Owner, or to either of them, free and clear of any and all of the
above mentioned liens and rights of lien arising out of services, labor,
equipment or materials furnished by Contractor or its employees, materialmen or
subcontractors in the performance of the Work. If Contractor fails to release
and discharge any lien or threatened lien against Owner’s premises or the
property of Company and Owner, or of either of them, arising out of performance
of the Work within five (5) working days after receipt of written notice from
Company to remove such claim of lien, Company or Owner may, at its option,
discharge or release the claim of lien or otherwise deal with the lien claimant,
and Contractor shall pay Company or Owner any and all costs and expenses of
Company or Owner in so doing, including reasonable attorneys’ fees incurred by
Company or Owner.

40.0   RIGHT TO OFFSET       Company or Owner, without waiver or limitation of
any rights or remedies of Company or Owner, shall be entitled from time to time,
to deduct from any amounts due or owed, by Company or Owner, to Contractor, in
connection with this Contract, any and all amounts owed by Contractor to Company
or Owner in connection with this Contract.   41.0   FINAL PAYMENT CERTIFICATION
AND RELEASE

  41.1   Owner shall not be obligated to make final payment to Contractor until
Contractor has delivered to Company a certificate and release satisfactory to
Company and Owner that Contractor has fully performed under this Contract and
that all claims of Contractor for the Work are satisfied upon the making of such
final payment, that no property of Owner or property used in connection with the
Work is subject to any unsatisfied lien or claim as a result of the performance
of the Work, that all rights of lien against Owner’s property in connection with
the Work are released (including without limitation, if Company requests,
releases of lien satisfactory in form to Company and Owner, executed by all
persons who by reason of furnishing material, labor or

Contract Management
Page 23 of 33



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101
Project Name: ACP PROJECT
   

      other services to Contractor for the Work or potential lienors against
Owner’s property), and that Contractor has paid in full all outstanding
obligations against the Work.

  41.2   In addition to the above specified submittals and prior to final
payment being made to Contractor, Contractor shall provide Company with written
certification that all wages, fringe benefits, dues and payroll deductions have
been made. Failure to provide such certification shall be cause for Company to
withhold final payment until such time as all payment(s) are made and
certification is submitted.

42.0   ARBITRATION OPTION       Any controversy or claim between the Parties
arising out of or relating to this Agreement, or the breach, termination or
validity hereof that is not resolved by mutual agreement shall be decided by the
Company or Owner’s Representative. The Company or Owner’s Representative shall,
in writing, notify Contractor of its final decision and designate such Notice as
the “Final Decision Notice.” In the event Contractor disagrees with the
Company’s Representative Final Decision, Contractor shall notify the Company or
Owner’s Representative of its disagreement within thirty (30) Days after receipt
of the Final Decision Notice; otherwise, the Final Decision shall be final and
no action shall lie against the Company or Owner arising out of said Dispute.  
    In the event that Company or Owner is required to arbitrate a dispute with a
third party, which dispute arises out of or is directly related to this
Contract, Contractor agrees to join in such arbitration proceeding, as Company
may direct, and if joined shall submit to such jurisdiction and be finally bound
by the judgment rendered in accordance with the arbitration rules, as may be
established therein.   43.0   VALIDITY OF PROVISIONS       In the event any
section, or any part or portion of any section of this Contract shall be held to
be invalid, void or otherwise unenforceable, such holding shall not affect the
remaining part or portions of that section, or any other section hereof.   44.0
  WAIVER       Company’s failure to insist on performance of any term,
condition, or instruction, or to exercise any right or privilege included in
this Contract, or its waiver of any breach, shall not thereafter waive any such
term, condition, instruction, and/or any right or privilege. No asserted waiver
of any right or benefit by Company shall be valid unless such waiver is in
writing, signed by Company, supported by consideration and specifies the extent
and nature of the rights or benefits being waived.   45.0   GRATUITIES

  45.1   Contractor, its employees, agents or representatives shall not offer or
give to an officer, official or employee of Company or Owner, gifts,
entertainment, payments, loans or other gratuities to influence the award of a
contract or obtain favorable treatment under a contract.     45.2   Violation of
this Article may be deemed by Company or Owner to be a material breach of this
Contract and any other contract with Company or Owner and subject all contracts
with Contractor to termination for default, as well as any other remedies at law
or in equity.

Contract Management
Page 24 of 33



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101
Project Name: ACP PROJECT
   



46.0   INTERPRETATION       Headings and titles of Articles, Sections,
Subsections, paragraphs or other subparts of this Contract are for convenience
of reference only and shall not be considered in interpreting the text of this
Contract. No provision in this Contract is to be interpreted for or against any
party because that party or its counsel drafted such provision.   47.0  
SURVIVAL       The provisions of this Contract which by their nature are
intended to survive the termination, cancellation, completion or expiration of
this Contract shall continue as valid and enforceable obligations of the parties
notwithstanding any such termination, cancellation, completion or expiration.  
48.0   TRIAL       Contractor hereby knowingly, voluntarily and intentionally
waives (to the extent permitted by applicable law) any right it may have to a
trial by jury of any dispute arising under or relating in any way to this
Contract and agrees that any such dispute may, at Company’s or Owner’s option,
be tried before a judge sitting without a jury.   49.0   EXPORT AUTHORIZATIONS

  49.1   Contractor agrees to comply with all applicable export and re-export
control laws and regulations, including but not limited to United States Export
Administration Regulations (EAR) administered by the Bureau of Industry and
Security, U.S. Department of Commerce, trade and economic sanctions regulations
administered by the Office of Foreign Assets Control (OFAC), U.S. Department of
Treasury, the International Traffic in Arms Regulations (ITAR), Arms Control
Export Act, and United States Munitions List (USML) administered by Directorate
of Defense Trade Controls, Bureau of Political-Military Affairs of the U.S.
Department of State, and any other export authorities identified in Supplement 3
to Part 730 of the EAR.     49.2   Export Controlled Information

  49.2.1   Definition         “Export Controlled Information” or “ECI” means all
information and contract documents (purchase orders, drawings, specifications,
etc.) furnished by Company or Owner to be used in connection with proposal/offer
preparation or performance under a contract, which are identified as ECI. The
ECI identification will be determined by an appropriate ECI review authority as
specified by the DOE Office Export Control Policy and Corporation (NA-242).    
49.2.2   Oral or Visual Disclosure         A party that discloses Export
Controlled Information orally or visually shall identify it as Export Controlled
Information at the time of disclosure.     49.2.3   Marking         All tangible
objects, such as drawings, reports, programs or documents, which constitute
and/or contains or may contain Export Controlled Information shall be Marked
“Export Controlled information” or “Information Contained Within May Contain
Export Controlled Information” or such other markings as required or

Contract Management
Page 25 of 33



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101
Project Name: ACP PROJECT
   

      permitted by DOE guidance. Markings inadvertently omitted from Export
Controlled Information when disclosed to a recipient shall be applied by such
recipient promptly when requested by the disclosing Party, and such Export
Controlled Information shall thereafter continue to be treated as provided by
this Agreement.     49.2.4   Export Controlled Information shall be protected in
accordance with the DOE guidelines on Export Control and Nonproliferation and
with U.S. Government export control laws and regulations. Each recipient shall
not disclose the information to suppliers or contractors who are not U.S. owned
and managed or to employees who are not U.S. Citizens, except in accordance with
the DOE Guidelines on Export Control and Nonproliferation, and with U.S.
Government export control laws and regulations. This restriction applies to
written and oral guidance concerning performance, which may be provided by USEC
technical representatives.     49.2.5   Unless specifically and expressly
approved in writing by Company or Owner, Contractor shall not disclose any ECI
or information that may contain ECI provided or furnished by Company or Owner
for any purpose to any individual who is not a U.S. citizen or to any non-U.S.
person or entity (including any non-U.S. employee, supplier or contractor). For
purposes of this Section a person or entity is considered to be non-U.S. if it
is incorporated, organized or created under the laws of a foreign country, or is
foreign owned, controlled or influenced as defined in applicable regulations and
guidelines. This restriction applies to written and oral information and
guidance which may be provided by Company or Owner and applies to any
information provided by any contractor, or subcontractor to Company or Owner or
any other person acting on behalf of Company or Owner. Prior to disclosing any
ECI to any person, Contractor shall include this Section in a contract or
agreement with the recipient.

50.0   NUCLEAR SAFETY, SAFEGUARDS, AND SECURITY

  50.1   Compliance with Nuclear Safety, Safeguards, and Security Requirements.

  50.1.1   Contractor shall comply with all applicable Laws including, but not
limited to, the nuclear safety, safeguards and security requirements set forth
in this Agreement (including Drawings and Specifications and the Statement of
Work). Contractor shall conduct self-assessments and cooperate with the Company,
DOE, and the NRC in activities that address these requirements.     50.1.2   In
the event that Contractor becomes aware of any failure to comply with a Nuclear
Safety, Safeguards and Security Requirement, Contractor shall promptly notify
the Company, Owner, or if applicable, USEC’s Site Regulatory Compliance Manager
and, in consultation with such person(s), take appropriate preventive and/or
corrective action to achieve compliance, and assure continued compliance, with
such requirements.     50.1.3   In the event that DOE or NRC initiates an
enforcement action against Company or Owner arising out of Contractor’s failure
to comply with any such Nuclear Safety, Safeguards and Security Requirement,
Contractor agrees to cooperate fully with Company or Owner in responding to such
enforcement actions by providing all information, assistance, and documentation
required by Company. The Parties agree to coordinate their legal and factual
position in a timely manner so that all submittals are made in a timely manner,
as determined by Company or Owner to DOE or NRC, as the case may be.     50.1.4
  All costs incurred by Contractor in connection with Company’s response to an
enforcement action in accordance with this Section above shall be borne by
Contractor and shall not be subject to reimbursement by Company or Owner under
this Agreement

Contract Management
Page 26 of 33



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101
Project Name: ACP PROJECT
   

      or otherwise. In addition, Contractor agrees to indemnify and hold Company
or Owner harmless against (i) any and all penalties, fines, and (ii) any and all
losses, claims, costs or expenses arising from whistleblower claims, including
costs of defense, settlement and reasonable attorney’s fees, that Company or
Owner may incur, become responsible for, or pay out, as a result of Contractor’s
failure to comply with any Nuclear Safety, Safeguards and Security Requirement.

  50.2   Security of Classified Information and Controlled Areas

  50.2.1   Classified Information Access

  a.   “Classified Information” means any information or material, regardless of
its physical form or characteristics, that has been determined pursuant to
Executive Order 12356 or prior Executive Orders to require protection against
unauthorized disclosure, and which is so designated; and all data concerning
design, manufacture or utilization of atomic weapons, the production of special
nuclear material, or the use of special nuclear material in the production of
energy, but shall not include the data declassified or removed from the
Restricted Data category pursuant to Section 142 of the AEA unless protected
under Section 142d of the AEA.     b.   The Parties recognize that the DOE or
the NRC may determine security classifications and issue security clearances
required for performance of all or part of this Agreement. Contractor shall
follow the applicable rules and procedures of DOE, NRC and other responsible
governmental authorities regarding access to and safeguarding of Classified
Information, security clearances and other security matters, including the
requirements of DEAR 952.204-2, Security, DEAR 952.204-70
Classification/Declassification, 10 CFR 95, and the procedures with respect to
FOCI in DEAR 904.7000 et seq. and DEAR 952.204-73, Facility Clearance.
Contractor shall not permit any individual to have access to any level or
category of classified information, except in accordance with applicable laws
and procedures. Contractor shall not be granted access to any classified
information until the Company’s Representative has notified Contractor that such
access has been approved by a DOE FOCI determination.

  50.2.2   Technology Transfer Controls         Even if not classified,
information related to enrichment, an enrichment facility or a component of an
enrichment facility, are subject to U.S. Government restrictions on technology
transfers, including, but not limited to, those found in 10 CFR Parts 110, 810,
or 1017 or 15 CFR Part 779. Accordingly, Contractor shall not disclose such
information in any manner inconsistent with any such U.S. Government
restriction. Further, Contractor shall not use, nor permit any subcontractor to
use, any non-U.S. national or non-U.S. owned entity in connection with
(i) delivery to, or work at, a controlled area or (ii) Work involving
information or goods that are subject to U.S. government control, without first
ensuring that such activities fully comply with all applicable restrictions.    
50.2.3   Foreign Nationals         Foreign nationals are not permitted to
perform work at Company or Owner (or its subsidiary the United States Enrichment
Corporation) facilities without prior written permission from the Company.
Contractor’s request for permission for use of foreign nationals on the Project
must be submitted to the Company or Owner at least ten (10) weeks prior to their
anticipated work date. Failure of the Company or Owner to approve

Contract Management
Page 27 of 33



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101
Project Name: ACP PROJECT
   

      the use of a foreign national shall not constitute excusable delay nor
entitle Contractor to an increase in its costs or the Fixed Price, as
applicable.     50.2.4   Unclassified Controlled Nuclear Information

  a.   Certain of the Drawings and Specifications and other documents referenced
in this Agreement contain Unclassified Controlled Nuclear Information (UCNI) as
defined in Section 148 of the AEA, as amended. Only authorized individuals can
have access to UCNI documents. An authorized individual is someone working for
or with the U.S. (Federal) Government, USEC, or its contractors requiring access
to specific UCNI in the performance of official duties. The information shall be
controlled and handled according to applicable Laws and the instructions set
forth below (in the event of a conflict the applicable Laws shall take
precedence).     b.   Handle UCNI material in such a way it will not be
available to anyone to whom you are not deliberately transmitting it. An
authorized individual shall maintain control over all UCNI to prevent
unauthorized access. Physical control shall be maintained over documents in use
to prevent unauthorized disclosure. In a controlled or guarded area, unlocked
files, desks, or similar containers are adequate protection. In an uncontrolled
or unguarded area, a locked drawer or desk, a locked repository or a locked room
is adequate.     c.   UCNI may be transmitted to a person who needs to know the
information to do his/her job and is an employee of the Contractor. Refer to the
DOE Manual 471.1-1 (or any successor manual or instructions) for
criteria/authorization on dissemination of UCNI to a wider audience.     d.  
When transmitting UCNI, alert the recipient to the fact the transmission
includes UCNI. The sensitive content of the information shall also be documented
by the inclusion of markings on documentation and inclusion of an UCNI cover
sheet. Documents shall be packaged to prevent disclosure or presence of UCNI.
The information should be appropriately marked UCNI within the package or
envelope. The outside of the package or envelope shall be marked “TO BE OPENED
BY ADDRESSEE ONLY.” UCNI shall be transmitted by U.S. Mail (U.S. First Class,
Express, certified or registered mail) or other commercial carrier who can
provide tracking of packages. Refer to DOE Manual 471.1 or 10 CFR 1017 for
additional criteria.     e.   When the Drawings and Specifications or the
Statement of Work are no longer required by the Contractor, destroy them in a
manner that will assure sufficient complete destruction to prevent its
retrieval. Refer to DOE Manual 471.1 (or any successor manual or instructions)
or 10 CFR 1017 for additional criteria.

  50.2.5   This Section shall be included in all subcontracts for performance of
Work under the Contract that require use of the above referenced Drawings and
Specifications or Statement of Work.

51.0   ADVANCE PAYMENTS       If Company makes any advance or progress payment
to Contractor under the Contract, upon Company’s request, Contractor agrees to
execute a Security Agreement and Financing Statement (both in form satisfactory
to Company) granting a Security interest to Company effective in all states of
fabrication or manufacture in the proceeds, raw materials and goods which are
purchased, manufactured, or otherwise obtained pursuant to the Contract.

Contract Management
Page 28 of 33



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101
Project Name: ACP PROJECT
   

52.0   INSURANCE

  52.1   Contractor shall, at its sole cost, obtain and maintain in force, for
the duration of the Contract (including the period set forth in Article 1.0),
insurance of the following types, with limits not less than those set forth
below:

  52.1.1   Workers’ Compensation Insurance, including occupational illness or
disease coverage, in accordance with the laws of the nation, state, territory or
province having jurisdiction over Contractor’s employees and Employer’s
Liability Insurance with a minimum limit of $1,000,000 per accident and, for
bodily injury by disease, $1,000,000 per employee. Contractor shall not utilize
occupational accident or health insurance policies, or the equivalent, in lieu
of mandatory Workers’ Compensation Insurance or otherwise attempt to opt out of
the statutory Workers’ Compensation system.     52.1.2   Commercial General
Liability Insurance (“Occurrence Form”) with a minimum combined single limit of
liability of $1,000,000 each occurrence for bodily injury and property damage;
with a minimum limit of liability of $1,000,000 each person for personal and
advertising injury liability. Such policy shall have an aggregate
products/completed operations liability limit of not less than $2,000,000 and a
general aggregate limit of not less than $2,000,000. The products/ completed
operations liability coverage shall be maintained in full force and effect for
not less than three (3) years following completion of Contractor’s services. The
policy shall be endorsed to name Company and Owner, including their respective
affiliates, and the respective officers, directors and employees of each, as
additional insureds. Such endorsement shall be made upon ISO Endorsements CG 20
10 07 04 and CG 20 37 07 04, “Additional Insured — Owners, Lessees or
Contractors — Scheduled Person or Organization/Completed Operations.” Current
endorsements providing coverage identical to that provided under ISO
Endorsements CG 20 10 07 04 and CG 20 37 07 04, and coverage limits identical to
those provided under ISO Endorsement CG 25 03 03 97 may be employed by
Contractor’s Commercial General Liability Insurer to meet the above
requirements.     52.1.3   Automobile Liability Insurance covering use of all
owned, non-owned and hired automobiles with a minimum combined single limit of
liability for bodily injury and property damage of $1,000,000 per occurrence.
This policy shall be endorsed to name Company and Owner, including their
respective affiliates, directors and employees, as additional insureds.    
52.1.4   If Contractor will utilize tools or equipment in the performance of its
services under the Contract, Equipment Floater Insurance (Tools and Equipment
Insurance) covering physical damage to or loss of all major tools and equipment,
construction office trailers and their contents, and vehicles for which
Contractor is responsible, throughout the course of the Work.     52.1.5  
Umbrella Liability Insurance providing coverage limits in excess of that
required in Subsections 52.1.1 Employers Liability, 52.1.2 General Liability and
52.1.3 Automobile Liability, with a combined single limit of liability of not
less than $4,000,000 per occurrence.     52.1.6   All insurance provided by
Contractor under this Article 52.0 shall include a waiver of subrogation by the
insurers in favor of Company and Owner, including their respective affiliates,
directors, and employees. Contractor hereby releases Company and Owner,
including their respective affiliates, directors and employees, for losses or
claims for

Contract Management
Page 29 of 33



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101
Project Name: ACP PROJECT
   

      bodily injury, property damage or other insured claims arising out of
Contractor’s performance under the Contract.

  52.2   Certificates of insurance satisfactory in form to Company (ACORD form
or equivalent) shall be supplied to Company evidencing that the insurance
required above is in force, that not less than thirty (30) days written notice
will be given to Company and Owner prior to any cancellation or restrictive
modification of the policies, and that the waivers of subrogation are in force.
Contractor shall also provide with its certificate of insurance, executed copies
of the additional insured endorsements required in this Article 52.0.     52.3  
The foregoing insurance coverages shall be primary and non-contributing with
respect to any other insurance or self insurance which may be maintained by
Company or Owner. Contractor’s General and Automobile Liability Insurance
policies shall contain a Cross Liability or Severability of Interest clause. The
fact that Contractor has obtained the insurance required in this Article shall
in no manner lessen nor affect Contractor’s other obligations or liabilities set
forth in this Contract.     52.4   “All-Risk” Builder’s Risk Insurance covering
the property to be incorporated into the completed Work while such property is
in the course of inland transit to the Project site, while in temporary storage
off-site, while awaiting installation at the Project site and while in the
course of construction until transfer of care, custody and control of the
completed Work to Owner will be provided by Company or Owner. The Builder’s Risk
insurance provided above shall not cover Contractor’s tools, equipment, personal
property, temporary works, or other facilities items that are not to become part
of the completed Work.

53.0   Limitation of Liability       NOTWITHSTANDING ANY OTHER PROVISIONS OF
THIS ORDER, UNDER NO CIRCUMSTANCE SHALL CONTRACTOR, ITS SUBCONTRACTORS OR ITS
VENDORS BE LIABLE IN CONTRACT, TORT, STRICT LIABILITY, NEGLIGENCE, WARRANTY OR
OTHERWISE, FOR ANY SPECIAL, MULTIPLE, PUNITIVE, INCIDENTAL, ADMINISTRATIVE OR
CONSEQUENTIAL DAMAGES, OR ANY DAMAGES DEEMED TO BE OF AN INDIRECT NATURE, SUCH
AS BUT NOT LIMITED TO, LOSS OF ANTICIPATED PROFITS OR REVENUE, LOSS OF USE OF
SYSTEM, NON-OPERATION OR INCREASED COST OF OPERATION OR OTHER EQUIPMENT OR COST
OF CAPITAL, ARISING OUT OF OR RELATING TO ITS PERFORMANCE UNDER THIS ORDER, EVEN
IF CONTRACTOR HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. TO THE EXTENT
THAT THIS LIMITATION OF LIABILITY CONFLICTS WITH ANY OTHER PROVISION(S) OF THIS
AGREEMENT, SAID PROVISION(S) SHALL BE REGARDED AS AMENDED TO WHATEVER EXTENT
REQUIRED TO MAKE SUCH PROVISION(S) CONSISTENT WITH THIS PROVISION. THIS
LIMITATION OF LIABILITY HAS BEEN SEPARATELY NEGOTIATED AND IS INDEPENDENT OF ANY
OTHER REMEDIES IN THIS AGREEMENT AND THEREFORE SHALL BE ENFORCEABLE
NOTWITHSTANDING THE FAILURE OF THE ESSENTIAL PURPOSE OF ANY LIMITED REMEDY IN
THIS AGREEMENT.       CONTRACTOR’S LIABILITY FOR DIRECT DAMAGES SHALL IN NO
EVENT EXCEED THE ESTIMATED VALUE OF THE CONTRACT GIVING RISE TO THE CLAIM EXCEPT
FOR CLAIMS ARISING FROM OR RELATED TO THE FOLLOWING: (A) CONTRACTOR’S GROSS
NEGLIGENCE, FRAUD, OR WILLFUL MISCONDUCT; (B) PROPRIETARY RIGHTS INFRINGEMENT;
(C) CONTRACTOR’S INDEMNIFICATION OBLIGATIONS UNDER THE CONTRACT; AND
(D) BREACHES OF CONTRACTOR’S DUTY OF CONFIDENTIALITY TO COMPANY OR OWNER.
NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR INCIDENTAL, SPECIAL,
INDIRECT, OR CONSEQUENTIAL DAMAGES OF ANY KIND UNDER THE CONTRACT, INCLUDING
LOSS OF PROFIT AND LOSS OF PRODUCTIVITY. NO ACTION ARISING OUT OF ANY CLAIMED
BREACH OF THIS AGREEMENT OR TRANSACTIONS UNDER THIS AGREEMENT MAY BE BROUGHT BY
COMPANY OR OWNER MORE THAN ONE YEAR AFTER THE CAUSE OF ACTION HAS ACCRUED.

Contract Management
Page 30 of 33



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101
Project Name: ACP PROJECT
   

    THE REMEDIES SET FORTH HEREIN ARE EXCLUSIVE AND ARE IN LIEU OF ANY AND ALL
WARRANTIES, EXPRESS OR IMPLIED. NO WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE IS INTENDED OR GIVEN, AND SUCH WARRANTIES ARE HEREBY
EXPRESSLY DISCLAIMED.   54.0   PRICE ANDERSON INDEMNIFICATION       As agent for
Owner, the following clause is hereby flowed to Teledyne Brown Engineering by
Owner. For the purpose of this clause “the Corporation” shall mean “Owner” and
“Contractor” shall mean “Teledyne Brown Engineering”.

  (a)   Authority. This Paragraph is incorporated into this Contract pursuant to
the Lease agreement (the “GCEP Lease”) between the Corporation and the
Department of Energy (the “Department”).     (b)   Definitions. The definitions
set out in the Atomic Energy Act of 1954, as amended (the “Act”) shall apply to
this Paragraph.     (c)   Financial protection. The Corporation shall obtain and
maintain, at its expense, financial protection to cover public liability, as
described in paragraph (d)(2) below in such amount and of such type as is
commercially available at commercially reasonable rates , terms and conditions,
provided that in the event the Nuclear Regulatory Commission (NRC) grants a
license for a uranium enrichment facility not located on federally-owned
property, the amount is no more that the amount required by the NRC for the
other facility.     (d)   Indemnification.

  (1)   To the extent that the Corporation and other persons indemnified are not
compensated by any financial protection required by paragraph (c), the
Department will indemnify the Corporation and other persons indemnified up to
the full amount authorized by Section 170 of the Act against (i) claims for
public liability as described in subparagraph (d)(2) of this Paragraph, and (ii)
such legal costs of the Corporation and other persons indemnified as area
approved by the Department.     (2)   The public liability referred to in
subparagraph (d)(1) of this Paragraph is public liability as defined in the Act
which (i) arises out of or in connection with the activities under the GCEP
Lease, including transportation and (ii) arises out of or results from a nuclear
incident or precautionary evacuation, as those terms are defined in the Act.

  (e)   Waiver of Defenses.

  (1)   In the event of a nuclear incident, as defined in the Act, arising out
of nuclear waste activities, as defined in the Act, the Contractor, on behalf of
itself and other persons indemnified, agrees to waive any issue or defense as to
charitable or governmental immunity.     (2)   In the event of an extraordinary
nuclear occurrence which:

  (i)   arises out of, results from or occurs in the course of the construction,
possession or operation of a production or utilization facility; or     (ii)  
arises out of, results from or occurs in the course of transportation of source
material, by-product material, or special nuclear material to or from a
production or utilization facility, or     (iii)   arises out of or results from
the possession, operation, or use by the Contractor or a subcontractor of a
device utilizing special nuclear material or by-product material, during the
course of the GCEP Lease activity; or     (iv)   arises out of, results from, or
occurs in the course of nuclear waste activities, the Contractor on behalf of
itself and other persons indemnified, agrees to waive:

  (A)   Any issue or defense as to the conduct of the claimant (including the
conduct of persons through whom the clamant derives its cause of action) or the
fault of persons indemnified, including, but not limited to:

Contract Management
Page 31 of 33



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101
Project Name: ACP PROJECT
   



  1.   Negligence;     2.   Contributory negligence;     3.   Assumption of
risk; or     4.   Unforeseen intervening causes, whether involving the conduct
of a third person or an act of God;     5.   Any issue or defense as to
charitable or governmental immunity; and     6.   Any issue or defense based on
any statue of limitations, if suit is instituted within 3 years from the date on
which the clamant first knew, or reasonably could have know, of his injury or
damage and the cause thereof. The waiver of any such issue or defense shall be
effective regardless of whether such issue or defense may otherwise be deemed
jurisdictional or relating to an element or cause of action. The waiver shall be
judicially enforceable in accordance with its terms by the claimant against the
person indemnified.

  (v)   The term extraordinary nuclear occurrence means an event which the
Department has determined to be an extraordinary nuclear occurrence as defined
in the Act. A determination of whether or not there has been an extraordinary
nuclear occurrence will be made in accordance with the procedures in 10 CFR
Part 840.     (vi)   For the purposes of that determination, “offsite” as that
term is used in 10 CFR Part 840 means away from “the contract location” which
phrase means any Department facility, installation, or site at which activity
under this GCEP Lease is being carried on, and any Corporation-owned or
controlled facility, installation, or site at which the Corporation is engaged
in the performance of activity under this GCEP Lease.

  (3)   The waivers set forth above:

  (i)   Shall be effective regardless of whether such issue of defense may
otherwise be deemed jurisdictional or relating to an element in the cause of
action;     (ii)   Shall be judicially enforceable in accordance with their
terms by the clamant against the person indemnified;     (iii)   Shall not
preclude a defense based upon a failure to take reasonable steps to mitigate
damages;     (iv)   Shall not apply to injury or damage to a clamant or to a
claimant’s property which is intentionally sustained by the clamant or which
results from a nuclear incident intentionally and wrongfully caused by the
claimant.     (v)   Shall not apply to injury to a claimant who is employed at
the site of and in connection with the activity where the nuclear incident or
extraordinary nuclear occurrence takes place, if benefits therefore are either
payable or required to be provided under any workmen’s compensation or
occupation disease law;     (vi)   Shall not apply to any claim resulting from a
nuclear incident occurring outside the United States;     (vii)   Shall be
effective only with respect to those obligations et forth in this Section and in
insurance policies, contracts or other proof of financial protection; and    
(viii)   Shall not apply to, or prejudice the prosecution or defense of, any
clam or portion of claim which is not within the protection afforded under
(A) the limit of liability provisions under subsection 170e. of the Act, or
(B) the terms of the GCEP Lease and the terms of insurance policies, contracts
or other proof of financial protection.

  (f)   Notification and Litigation of Claims. The Contractor shall give
immediate written notice to the Corporation and the Department of any known
action or claim filed or made against the Contractor or other person indemnified
for public liability as defined in paragraph (d)(2). Except as other wise
directed by the Corporation or the Department, the Contractor shall furnish
promptly to the Corporation and the Department, copies of all pertinent

Contract Management
Page 32 of 33



--------------------------------------------------------------------------------



 



     
(FLUOR LOGO) [w64227w6422702.gif]
  CONTRACT PART III (AGENCY) — GENERAL TERMS AND CONDITIONS
 
   
Client Name: USEC, INC.
  Contract No.:A1PH-40-K101
Project Name: ACP PROJECT
   

      papers received by the Contractor or filed with respect to such actions or
claims. The Corporation or Department shall have the right to, and may
collaborate with, the Contractor and any other person indemnified in the
settlement of defense of any action or claim and shall have the right to
(1) require the prior approval of the Corporation and the Department for the
payment of any claim that the Corporation or Department may be required to
indemnify hereunder, and (2) appear through the Attorney General on behalf of
the Contractor or other person indemnified in any action brought upon any claim
that the Department may be required to indemnify hereunder, take charge of such
action, and settle or defend any such action. If the settlement or defense of
any such action or claim is undertaken by the Department, the Contractor other
person indemnified shall furnish all reasonable assistance in effecting a
settlement or asserting a defense.     (g)   Continuity of the Department’s
Obligations. The obligations of the Department under this Paragraph shall not be
affected by any failure on the part of the Corporation to fulfill its obligation
under this GCEP Lease and shall be unaffected by the death, disability, or
termination of the existence of the Corporation, or by the completion,
termination or expiration of the GCEP Lease.     (h)   Effect of other Clauses.
The provisions of this Paragraph shall not be limited in any way by, and shall
be interpreted without reference to, any other clause of the GCEP Lease
provided, however, that this Paragraph shall not be limited in any way by, and
shall be interpreted without reference to, any other clause of the GCEP Lease
provided, however, that this Paragraph shall be subject to any provisions that
are later added to the GCEP Lease as required by applicable Federal law,
including statutes, executive orders and regulations, to be included in Nuclear
Hazards Indemnity Agreements.     (i)   Inclusion in Contracts. This Paragraph
shall not be applicable to this Contract if the Contractor is subject to Nuclear
Regulatory Commission (NRC) financial protection requirements under
Section 170b. of the Act or NRC agreements of indemnification under
Sections 170c or k. of the Act for the activities under the contract.     (j)  
Relationship to General Indemnity. To the extent that the Contractor is
compensated by any financial protection, or is indemnified pursuant to this
Paragraph, or is effectively relieved of public liability by an order or orders
limiting same, pursuant to 170e of the Act, the provisions of Article V of the
GCEP Lease with respect to indemnification of the Corporation shall not apply,
but only to such extent.

55.0   EXTENSION OF SERVICES       Company may require continued performance of
any services specified in this contract. Company may exercise the option by
written notice to the Contractor at any time during the duration of this
contract. The extension of performance hereunder is currently anticipated for
the fabrication of an additional 540 Service Modules at a price to be negotiated
based on Contractor’s submitted proposal, for a total of 576 Service Modules.
Company may increase or decrease the total number of Service Modules based on
final project requirements.

END OF PART III — GENERAL TERMS AND CONDITIONS

Contract Management
Page 33 of 33